Exhibit 10.1

 

LOAN AGREEMENT

 

between

 

U.S. BANK NATIONAL ASSOCIATION

 

and

 

FIRST MIDWEST BANCORP, INC.

 

Dated as of January 21, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

 

 

 

 

1.

DEFINITIONS

1

 

1.1

Defined Terms

1

 

1.2

Certain UCC and Accounting Terms; Interpretations

11

 

1.3

Exhibits and Schedules Incorporated

12

 

 

 

 

2.

CREDIT FACILITY

12

 

2.1

The Loan

12

 

2.2

The Note

12

 

2.3

Payments and Maturity Date

12

 

2.4

Facility Fee

13

 

2.5

The Closing

13

 

2.6

Interest Matters

13

 

2.7

Increased Costs; Reserves on LIBOR Rate Borrowing Tranches

13

 

2.8

Payments

14

 

 

 

 

3.

DISBURSEMENTS

15

 

3.1

Initial and Subsequent Disbursements

15

 

3.2

Closing Deliveries

15

 

3.3

Conditions to All Disbursements; Renewals

16

 

 

 

 

4.

GENERAL REPRESENTATIONS AND WARRANTIES

17

 

4.1

Organization and Authority

17

 

4.2

No Impediment to Transactions

18

 

4.3

Purposes of the Loan

19

 

4.4

Financial Condition

19

 

4.5

Title to Properties

21

 

4.6

No Material Adverse Change

21

 

4.7

Legal Matters

21

 

4.8

Borrower Status

23

 

4.9

No Misstatement

23

 

4.10

Representations and Warranties Generally

24

 

 

 

 

5.

GENERAL COVENANTS, CONDITIONS AND AGREEMENTS

24

 

5.1

Compliance with Transaction Documents

24

 

5.2

Material Transactions

24

 

5.3

Subsidiary Bank Shares

25

 

5.4

Business Operations

26

 

5.5

Compliance with Laws

27

 

5.6

Lender Expenses

29

 

5.7

Inspection Rights

29

 

 

 

 

6.

REPORTING

30

 

6.1

Annual

30

 

i

--------------------------------------------------------------------------------


 

 

6.2

Quarterly

30

 

6.3

Compliance Certificate

30

 

6.4

Copies of Other Reports and Correspondence

30

 

6.5

Proceedings

30

 

6.6

Event of Default; Material Adverse Change

31

 

6.7

Issuance of Borrower Capital Instruments

31

 

6.8

Other Information Requested by Lender

31

 

6.9

Electronic Delivery of Reporting Materials

31

 

 

 

 

7.

FINANCIAL COVENANTS

31

 

7.1

Capitalization

31

 

7.2

Risk-Based Capital

31

 

7.3

Nonperforming Assets to Tangible Capital

32

 

7.4

Reserves to Nonperforming Loans

32

 

7.5

Liquidity

32

 

7.6

Minimum Fixed Charge Coverage Ratio

32

 

 

 

 

8.

BORROWER’S DEFAULT

33

 

8.1

Borrower’s Defaults and Lender’s Remedies

33

 

8.2

Protective Advances

37

 

8.3

Other Remedies

37

 

8.4

No Lender Liability

37

 

8.5

Lender’s Fees and Expenses

37

 

 

 

 

9.

MISCELLANEOUS

37

 

9.1

Indemnification

37

 

9.2

Assignment and Participation

38

 

9.3

Prohibition on Assignment

39

 

9.4

Time of the Essence

39

 

9.5

No Waiver

39

 

9.6

Severability

39

 

9.7

Usury; Revival of Liabilities

39

 

9.8

Notices and Electronic Communications

40

 

9.9

Successors and Assigns

42

 

9.10

No Joint Venture

42

 

9.11

Brokerage Commissions

42

 

9.12

Publicity

42

 

9.13

Documentation

42

 

9.14

Additional Assurances; Right of Set-off

42

 

9.15

Entire Agreement

43

 

9.16

Choice of Law, Jurisdiction and Venue

43

 

9.17

No Advisory or Fiduciary Responsibility

44

 

9.18

Confidentiality

44

 

9.19

No Third Party Beneficiary

45

 

9.20

Legal Tender of United States

45

 

9.21

Captions; Counterparts

45

 

9.22

Knowledge; Discretion

45

 

ii

--------------------------------------------------------------------------------


 

 

9.23

WAIVER OF CONSEQUENTIAL DAMAGES, ETC.

45

 

9.24

WAIVER OF RIGHT TO JURY TRIAL

46

 

EXHIBITS:

 

A

 

Form of Borrowing Notice

B

 

Form of Note

C

 

Form of Opinion of Borrower’s Counsel

D

 

Form of Quarterly Compliance Certificate

 

DISCLOSURE SCHEDULES:

 

2.5

 

Authorized Officers

4.1.2

 

Capital Stock of Subsidiary Bank

4.1.3

 

Information regarding the Property of the Borrower and Subsidiary Bank

4.5.1

 

Financing Statements

4.7.3

 

Regulatory Enforcement Actions

4.7.4

 

Pending Litigation

4.7.6

 

ERISA

5.2.3

 

Indebtedness

 

iii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

This LOAN AGREEMENT (this “Agreement”) is dated as of January 21, 2014, and is
made by and between FIRST MIDWEST BANCORP, INC., a Delaware corporation
(“Borrower”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association
(“Lender”).

 

R E C I T A L S:

 

A.            Borrower is a bank holding company that owns 100% of the issued
and outstanding capital stock of FIRST MIDWEST BANK (“Subsidiary Bank”), an
Illinois banking corporation that is a member of the Federal Reserve. 
Subsidiary Bank maintains its principal banking offices in Itasca, Illinois. 
The issued and outstanding capital stock of Subsidiary Bank is referred to as
the “Subsidiary Bank Shares.”

 

B.            Borrower has requested that Lender provide it with a revolving
credit facility (the “Loan”) in the maximum principal amount of $35,000,000 (the
“Maximum Principal Amount”).

 

C.            The proceeds from the Loan shall be used by Borrower for general
short term corporate purposes.

 

D.            Lender is willing to lend to Borrower up to the Maximum Principal
Amount under the Loan in accordance with the terms, subject to the conditions,
and in reliance on the recitals, representations, warranties, covenants and
agreements set forth herein and in the other Transaction Documents (as defined
below).

 

THEREFORE, in consideration of the mutual covenants, conditions and agreements
herein contained, the parties hereto hereby agree as follows:

 

A G R E E M E N T:

 

1.                                      DEFINITIONS.

 

1.1          Defined Terms.  The following capitalized terms generally used in
this Agreement and in the other Transaction Documents have the meanings defined
or referenced below.  Certain other capitalized terms used only in specific
sections of this Agreement may be defined in such sections.

 

“Affiliate(s)” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified including any
parent or subsidiary corporation; provided that, in any event for purposes of
this definition, any Person that owns, directly or indirectly, 25% of all of the
Equity Interests of any corporation or other entity or 10% or more of the Equity
Interest entitled to vote for the election of directors or the governing body of
any corporation or other entity will be deemed to Control such corporation or
other Person.

 

“Allowance for Loan Losses” has the meaning ascribed to such term in
Section 7.3.

 

--------------------------------------------------------------------------------


 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

 

“BHCA” has the meaning ascribed to such term in Section 4.1.

 

“Borrower” has the meaning ascribed to such term in the preamble hereto and
shall include any successor to First Midwest Bancorp, Inc. or such other Person
that shall assume the obligations of the borrower under the Transaction
Documents in accordance with the express terms of such Transaction Documents.

 

“Borrower 2012 Financial Statements” has the meaning ascribed to such term in
Section 4.4.

 

“Borrower 2012 Financial Statements Date” has the meaning ascribed to such term
in Section 4.4.

 

“Borrower Financial Statements” has the meaning ascribed to such term in
Section 4.4.

 

“Borrower’s Accountant” means Ernst & Young LLP or such other nationally
recognized firm of certified public accountants selected by Borrower and
reasonably acceptable to the Lender as shall from time to time audit Borrower.

 

“Borrower’s Liabilities” means Borrower’s obligations under this Agreement and
any other Transaction Documents.

 

“Borrowing Date” means the date any borrowing is disbursed or renewed.

 

“Borrowing Notice” shall mean a properly completed notice in the form attached
as Exhibit A hereto or a verbal notice conveyed to Lender in accordance with its
disbursement procedures from time to time.

 

“Borrowing Tranche” means a disbursement of proceeds under the Loan pursuant to
this Agreement and, where applicable, the renewal of any such disbursement or
portion thereof pursuant to this Agreement.

 

“Business Day” means a day of the week (but not a Saturday, Sunday or a legal
holiday under the laws of the State of New York or any other day on which
banking institutions located in New York are authorized or required by law or
other governmental action to close) on which the New York, New York offices of
Lender are open to the public for carrying on substantially all of its business
functions.  Unless specifically referenced in this Agreement as a Business Day,
all references to “days” shall be to calendar days.

 

2

--------------------------------------------------------------------------------


 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“CFPB” means the Consumer Financial Protection Bureau.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, treaty or related guidance, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any governmental or similar authority or (c) the making
or issuance of any request, rule, guideline or directive (whether or not having
the force of law) by any governmental or similar authority; provided, however,
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Closing” means the meaning ascribed to such term in Section 2.5.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended or recodified.

 

“Code Provisions” has the meaning ascribed to such term in Section 8.1.1.15.

 

“Condition or Release” means any presence, use, storage, transportation,
discharge, disposal, release or threatened release of any Hazardous Materials.

 

“Control” means the possession, directly or indirectly, of the power to direct,
cause or influence the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means an event or circumstance that with the passage of time, the
giving of notice or both could become an Event of Default.

 

“Default Rate” has the meaning ascribed to such term in Section 2.6.

 

“Disclosure Schedule” means, in aggregate, the disclosures contemplated herein
as included in the Disclosure Schedule, which has been delivered in connection
with the execution of this Agreement.

 

“Eligible Assignee” means any (i) Affiliate of Lender or (ii) commercial bank or
other financial institution.

 

3

--------------------------------------------------------------------------------


 

“Employee Benefit Plan” means an “employee benefit plan” within the meaning of
Section 3(3) of ERISA that is or, within the preceding six (6) years, has been
established or maintained, or to which contributions are or, within the
preceding six (6) years, have been made or required to be made, by the Borrower
or any ERISA Affiliate or with respect to which the Borrower or any ERISA
Affiliate may have liability.

 

“Equity Interest” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended or
recodified.

 

“ERISA Affiliate” means any person (as defined in Section 3(9) of ERISA) which
together with Borrower would be a member of the same “controlled group” within
the meaning of Sections 414(b) and (c) of the Code and, for purposes of
Section 302 of ERISA and Section 412 of the Code, within the meaning of Sections
414(b), (c), (m) and (o) of the Code.

 

“Event of Default” has the meaning ascribed to such term in Section 8.1.1.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“FDI Act” means the Federal Deposit Insurance Act, as amended or recodified.

 

“Fixed Charge Coverage Ratio” has the meaning ascribed to such term in
Section 7.6.

 

“FRB” means the Board of Governors of the Federal Reserve System and shall
include any other Governmental Agency that serves as the primary federal
regulator of Borrower from time to time when the Loan is outstanding.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county, municipal or local governmental department, commission, board,
regulatory authority or agency including, without limitation, the FRB, the OCC,
the FDIC, the CFPB, the SEC and the Illinois DFPR.

 

4

--------------------------------------------------------------------------------


 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Hazardous Materials” means oil, flammable explosives, asbestos, urea
formaldehyde insulation, polychlorinated biphenyls, radiologically enhanced or
contaminated materials, hazardous wastes, toxic or contaminated substances or
similar materials, including, without limitation, any substances which are
“hazardous substances,” “hazardous wastes,” “hazardous materials” or “toxic
substances” under the Hazardous Materials Laws and/or other applicable
environmental laws, ordinances or regulations.

 

“Hazardous Materials Claims” has the meaning ascribed to such term in
Section 4.7.7.

 

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including, without
limitation:  the Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the
Federal Water Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C.
Section 6901 et seq.; the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (including the Superfund Amendments and
Reauthorization Act of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic
Substances Control Act, as amended, 15 U.S.C. Section 2601 et seq.; the
Occupational Safety and Health Act, as amended, 29 U.S.C. Section 651, the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C.
Section 11001 et seq.; the Mine Safety and Health Act of 1977, as amended, 30
U.S.C. Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300f
et seq.; and all comparable state and local laws, laws of other jurisdictions or
orders and regulations.

 

“Illinois DFPR” means the Illinois Department of Financial and Professional
Regulation - Division of Banking.

 

5

--------------------------------------------------------------------------------


 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)              all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)              all direct or contingent obligations of such Person arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments as the debtor
thereunder (other than any letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments
issued or undertaken in good faith in the ordinary course of business consistent
with past practice among Subsidiary Bank and its customers);

 

(c)               net obligations of such Person under any Swap Contract (other
than any Swap Contract entered into in good faith in the ordinary course of
business consistent with past practice among Subsidiary Bank and its customers);

 

(d)              all obligations of such Person to pay the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 60 days after the date on
which such trade account was created);

 

(e)               indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)               all Attributable Indebtedness in respect of Capitalized Leases
and Synthetic Lease Obligations of such Person;

 

(g)               all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

 

(h)              all Guarantees of such Person in respect of any of the
foregoing, provided, however, Indebtedness shall not include:

 

(1) deposits or other indebtedness incurred in good faith and in the ordinary
course of Borrower’s or any such Subsidiary’s business consistent with past
practice (including, without limitation, indebtedness to the FRB, federal funds
purchased, advances from any Federal Home Loan Bank and secured deposits of
municipalities);

 

(2) indebtedness that is unsecured and expressly subordinate and junior in all
respects (including, without limitation, with respect to the right of payment)
to the Loan, including the Junior Indebtedness;

 

6

--------------------------------------------------------------------------------


 

(3) purchase money obligations incurred in the ordinary course of business
consistent with past practice for the purchase of fixed assets, which
obligations (A) shall not, in the aggregate as of any date, exceed $50,000,000
and (B) may include liens, encumbrances or similar interests in the property
that is acquired in connection with such obligations.  For the sake of clarity,
any acquisition of fixed assets shall not be subject to the limitations of this
clause if such acquisition is (a) an acquisition of all or substantially all of
the assets of a Person, or of any business or division of a Person, (b) an
acquisition of in excess of 50% of the capital stock, partnership interests,
membership interests or equity of any Person (other than a Person that is a
Subsidiary), or otherwise causing any Person to become a Subsidiary, or (c) a
merger or consolidation or any other combination with another Person (other than
a Person that is a Subsidiary) permitted hereunder;

 

(4) other obligations of Subsidiary Bank and its customers under any Swap
Contract entered into in good faith in the ordinary course of business
consistent with past practice;

 

(5) the indebtedness of Subsidiary Bank that constitutes securities sold under
agreements to repurchase, so long as such indebtedness is incurred in the
ordinary course of business of Subsidiary Bank;

 

(6) any indebtedness incurred or Lease obligations (capitalized or otherwise)
for the purchase or lease of any property or assets, including but not limited
to such Lease obligations for expansion of any of Borrower’s or its
Subsidiaries’ existing facilities, which loans and Lease obligations shall only
be secured by the property or assets being purchased or leased;

 

(7) indebtedness existing on the date hereof and listed on Section 5.2.3 of the
Disclosure Schedule, and all replacements, refinancings, renewals, amendments
and extensions thereof;

 

(8) other unsecured indebtedness provided that such indebtedness is not senior
to the Loan;

 

(9) obligations of Borrower to repurchase or redeem shares of common stock or
other securities (including debt securities) of the Company or any Subsidiary in
the ordinary course of business; and

 

(10) Guaranties by the Borrower or any Subsidiary of any Indebtedness incurred
by Borrower or any Subsidiary to the extent permitted by clauses (1) through
(9), inclusive, above.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract (other than any Swap Contract entered into in good faith in the
ordinary course of business consistent with past practice among Subsidiary Bank
and its customers) on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

7

--------------------------------------------------------------------------------


 

“Initial Disbursement” has the meaning ascribed to such term in Section 3.2.

 

“Instructions” means disbursement instructions given by Borrower to Lender
specifying the manner in which proceeds of the Loan, if any, should be disbursed
at Closing.

 

“Interim Financial Statements” has the meaning ascribed to such term in
Section 4.4.

 

“Junior Indebtedness” means either collectively or individually, as applicable
(a) the Floating Rate Junior Subordinated Deferrable Interest Debentures due
2033, issued by Borrower and (b) the Subordinated Notes due 2016, issued by
Borrower.

 

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

 

“Lender” has the meaning ascribed to such term in the preamble hereto.

 

“Liquid Assets” has the meaning ascribed to such term in Section 7.5.

 

“Loan” has the meaning ascribed to such term in the recitals hereto.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the business, Property, assets or financial condition of
Borrower and its Subsidiaries taken as a whole, (b) a material impairment of the
ability of the Borrower to perform its material obligations under any
Transaction Document or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Borrower of any
Transaction Document or the rights and remedies of the Lender.

 

“Material Indebtedness” means Indebtedness of the Borrower or any Subsidiary in
an aggregate outstanding principal amount of $50,000,000 or more.

 

“Material Subsidiary” means the Subsidiary Bank and any other depository
institution Controlled by the Borrower and, as of any date of determination,
each Subsidiary of the Borrower whose total assets (excluding intercompany
balances) constitute 5% or more of the Borrower’s total assets, determined on a
consolidated basis in accordance with GAAP, as of the end of the immediately
preceding fiscal quarter for which financial statements have been delivered.

 

“Maturity Date” means January 20, 2015.

 

“Maximum Principal Amount” is defined in Recital B of this Agreement.

 

“New York Banking Day” means any date (other than a Saturday or Sunday) on which
commercial banks are open for business in New York, New York.

 

“Nonperforming Assets” has the meaning ascribed to such term in Section 7.3.

 

8

--------------------------------------------------------------------------------


 

“Nonperforming Loans” has the meaning ascribed to such term in Section 7.4.

 

“Note” shall mean a promissory note in the form attached as Exhibit B hereto in
the original principal amount of the Loan, as amended, restated, supplemented or
modified from time to time, and each note delivered in substitution or exchange
for such note.

 

“OCC” means the Office of the Comptroller of the Currency.

 

“Permitted Lien” means:

 

(a) liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

 

(b) other statutory liens incidental to the conduct of the Borrower’s or any
other Subsidiary’s business or the ownership of their properties and assets that
(i) were not incurred in connection with the borrowing of money or the obtaining
of advances or credit, and (ii) do not in the aggregate materially detract from
the value of its property or assets or materially impair the use thereof in the
operation of its business;

 

(c) liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to Borrower incurred in the ordinary course of business and in
compliance with applicable laws;

 

(d) liens on property or assets of Subsidiary Bank to secure obligations 
incurred pursuant to clauses (1), (3), (4), (5), (6), and (7) of the definition
of “Indebtedness” hereof;

 

(e) liens granted to secure any deposit liabilities with any Governmental
Agency;

 

(f) any lien existing on the Closing Date that is set forth in Section 4.5.1 of
the Disclosure Schedules and replacements, extensions, renewals, refundings or
refinancings thereof;

 

(g) easements or other minor defects or irregularities in title of real property
not interfering in any material respect with the use of such property in the
business of Borrower or any Subsidiary;

 

(h) purchase money liens on fixed assets securing the loans and Capitalized
Lease Obligations, provided that such lien is limited to the purchase price and
only attaches to the property being acquired;

 

(i)  any interest or title of a lessor under any operating lease, including the
filing of Uniform Commercial Code financing statements solely as a precautionary
measure in connection with operating leases entered into by the Borrower or any
Subsidiary in the ordinary course of its business; or

 

(j)  judgment liens and judicial attachment liens not constituting an Event of
Default under Section 8.1.1.11 and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding.

 

9

--------------------------------------------------------------------------------


 

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

 

“Property” means any real property owned or leased by Borrower or any
Subsidiary.

 

“Reprice Date” means the first day of each month.  If the initial advance under
this Note occurs other than on the Reprice Date, the initial one-month LIBOR
rate shall be that one-month LIBOR rate in effect two New York Banking Days
prior to the date of the initial advance, which rate plus the percentage
described above shall be in effect until the next Reprice Date.  Bank’s internal
records of applicable interest rates shall be determinative in the absence of
manifest error.

 

“RICO Related Law” means the Racketeer Influenced and Corrupt Organizations Act
of 1970 or any other federal, state or local law for which forfeiture of assets
is a potential penalty.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Equity
Interest entitled to vote of which is at the time directly or indirectly owned
by such parent corporation or organization or by any one or more other entities
which are themselves subsidiaries of such parent corporation or organization.

 

“Subsidiary Bank” has the meaning ascribed to such term in the recitals hereto
and shall include any successor to First Midwest Bank.

 

“Subsidiary Bank Shares” has the meaning ascribed to such term in the recitals
hereto.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap

 

10

--------------------------------------------------------------------------------


 

Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include the Lender or any Affiliate of the Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Tangible Primary Capital” has the meaning ascribed to such term in Section 7.3.

 

“Total Risk-Based Capital Ratio” has the meaning ascribed to such term in
Section 7.2.

 

“Transaction Documents” means this Agreement, the Note and those other documents
and instruments (including, all agreements, instruments, certificates and
documents executed by and/or on behalf of Borrower or Subsidiary Bank in
connection with this Agreement and the Note) entered into or delivered in
connection with or relating to the Loan.  Transaction Documents shall include
any Swap Contract between Borrower and Lender (including any Affiliate of
Lender).

 

“UCC” shall mean the Uniform Commercial Code as enacted in the State of
Illinois, as amended or recodified.

 

“Volcker Rule” has the meaning ascribed to such term in Section 7.6.

 

1.2          Certain UCC and Accounting Terms; Interpretations.  Except as
otherwise defined in this Agreement or the other Transaction Documents, all
words, terms and/or phrases used herein and therein shall be defined by the
applicable definition therefore (if any) in the UCC.  Notwithstanding the
foregoing, any accounting terms used in this Agreement which are not
specifically defined herein shall have the meaning customarily given to them in
accordance with GAAP.  Where the character or amount of any asset or liability
or item of income or expense is required to be determined or any consolidation
or other accounting computation is required to be made for the purposes of this
Agreement, it shall be done in accordance with GAAP except where such principles
are inconsistent with the specific provisions of this Agreement.  The foregoing
definitions are equally applicable to both the singular and plural forms of the
terms defined.  The words “hereof”, “herein” and “hereunder” and words of like
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.  The word “including” when
used in this Agreement without the phrase “without limitation,” shall mean
“including, without limitation.”  All references to time of day herein are
references to New York, New York time unless otherwise specifically provided. 
Any reference contained herein to attorneys’ fees and expenses shall be deemed
to be reasonable out-of-pocket fees and expenses of Lender’s outside counsel

 

11

--------------------------------------------------------------------------------


 

and of any other third-party experts or consultants reasonably engaged by
Lender’s outside counsel on Lender’s behalf.  All references to a Transaction
Document shall be deemed to be to such document as amended, modified or restated
from time to time.  With respect to any reference in this Agreement to any
defined term, (a) if such defined term refers to a Person, then it shall also
mean all heirs, legal representatives and permitted successors and assigns of
such Person, and (b) if such defined term refers to a document, instrument or
agreement, then it shall also include any replacement, extension or other
modification thereof.

 

1.3          Exhibits and Schedules Incorporated.  All Exhibits and Schedules
attached hereto or referenced herein, are hereby incorporated into this
Agreement.

 

2.                                      CREDIT FACILITY.

 

2.1          The Loan.  From the date hereof until the Maturity Date, Lender
agrees to extend the Loan to Borrower from time to time in accordance with the
terms of, and subject to the conditions set forth in, this Agreement, the Note
and the other Transaction Documents.  Interest on each advance hereunder shall
accrue at an annual rate equal to 1.75% plus the one-month LIBOR rate quoted by
Lender from Reuters Screen LIBOR01 Page or any successor thereto, which shall be
that one-month LIBOR rate in effect two New York Banking Days prior to the
Reprice Date, adjusted for any reserve requirement and any subsequent costs
arising from a change in government regulation, such rate to be reset monthly on
each Reprice Date.  For avoidance of doubt, the Loan is a revolving credit
facility and Borrower may borrow, repay and re-borrow principal amounts under
the Loan.  The unpaid principal balance plus all accrued but unpaid interest on
the Loan shall be due and payable on the Maturity Date, or such earlier date on
which such amount shall become due and payable on account of acceleration by
Lender in accordance with the terms of the Note and this Agreement. 
Notwithstanding the foregoing, Borrower shall maintain a principal balance of
$0.00 (zero) outstanding under the Loan for a period of at least 30 consecutive
calendar days during the term of the Loan.  The Loan may be prepaid at any time
in accordance with Section 2.8.1 and upon full satisfaction of the Borrower’s
Liabilities, Borrower may elect to terminate, without premium or penalty, this
Agreement and the lending arrangements contemplated in this Agreement.

 

2.2          The Note.  The Loan shall be evidenced by the Note.

 

2.3          Payments and Maturity Date.  Subject to the requirements of
Section 2.1, principal is payable on the Maturity Date.  On the Maturity Date,
all sums due and owing under this Agreement and the other Transaction Documents
with respect to the Loan shall be repaid in full.  Borrower acknowledges and
agrees that Lender has not made any commitments, either express or implied, to
extend the terms of the Loan past its Maturity Date, unless Borrower and Lender
hereafter specifically otherwise agree in writing.

 

12

--------------------------------------------------------------------------------


 

2.4          Facility Fee.  Borrower shall pay Lender a fee equal to 0.30%
(thirty basis points) per annum (computed on the basis of a 360-day year, actual
days elapsed) on the average daily unused amount of the Loan, which fee shall be
calculated on a quarterly basis by Lender and shall be due and payable by
Borrower on each March 31, June 30, September 30 and December 31, commencing on
March 31, 2014.  Such fees shall be fully earned when paid and shall not be
refunded for any reason.

 

2.5          The Closing.  The establishment of the revolving credit facility
shall occur at the closing (the “Closing”) which will occur at the offices of
Kirkland & Ellis LLP, counsel to Lender, at 300 North LaSalle Street,
Suite 2400, Chicago, Illinois at 9:30 a.m. (local time) on the Closing Date, or
at such other place, date, time or manner (including remotely via the electronic
or other exchange of documents and signature pages) as the parties hereto may
agree, and may include the disbursement of the proceeds of the Loan in
accordance with the Instructions, if any, received at least one Business Day
prior to Closing.  Lender is hereby authorized to rely upon Instructions,
Borrowing Notices and other written communications concerning the Loan delivered
by any authorized officer of Borrower, including the officers set forth on
Schedule 2.5 of the Disclosure Schedules, and any other officer designated on
the Notice of Authorized Officers delivered by Borrower from time to time, and
such additional authorized agents as any of the above-referenced officers of
Borrower shall designate, in writing, to Lender from time to time.

 

2.6          Interest Matters.  Interest is payable beginning March 31, 2014,
and on the same date of each consecutive third month thereafter (except that if
a given month does not have such a date, the last day of such month), plus a
final interest payment with the final payment of principal.

 

2.6.1       Default Interest.  Notwithstanding the rates of interest and the
payment dates specified in this Section 2.6, Lender, at its option, by notice to
Borrower, may declare that effective upon the occurrence and during the
continuance of any Event of Default, the principal balance of the Loan then
outstanding and, to the extent permitted by applicable law, any interest
payments not paid within five days after the same becomes due shall bear
interest payable upon demand at a rate which is 3% per annum in excess of the
rate of interest otherwise payable under this Agreement (the “Default Rate”). 
In addition, all other amounts due to Lender (whether directly or for
reimbursement) under this Agreement or any of the other Transaction Documents,
if not paid when due or, in the event no time period is expressed, if not paid
within five days after written notice from Lender that the same has become due,
shall thereafter bear interest at the foregoing Default Rate.  Finally, any
amount due on the Maturity Date which is not then paid shall also bear interest
thereafter at the Default Rate.

 

2.6.2       Computation of Interest.  Interest shall be computed on the basis of
the actual number of days elapsed in the period during which interest accrues
and a year of 360 days.  In computing interest, the date of funding shall be
included and the date of payment (with respect to the amount timely paid on such
date) shall be excluded; provided, however, that if any funding is repaid on the
same day on which it is made, one day’s interest shall be paid thereon.

 

2.7          Increased Costs; Reserves on LIBOR Rate Borrowing Tranches.

 

13

--------------------------------------------------------------------------------


 

2.7.1       Capital Requirements.  If Lender determines, in its reasonable
judgment, that any Change in Law affecting Lender or any lending office of
Lender or such Lender’s holding company, if any, regarding capital requirements
has or would have the effect of reducing the rate of return on Lender’s capital
or on the capital of Lender’s holding company, if any, as a consequence of this
Agreement or the Loan made by Lender, to a level below that which Lender or
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration Lender’s policies and the policies of Lender’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to Lender such additional amount or amounts as will compensate Lender or
Lender’s holding company for any such reduction suffered.

 

2.7.2       Certificates for Reimbursement.  A certificate of Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Section 2.7.1, and delivered to
Borrower shall be conclusive absent manifest error.  Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

2.7.3       Delay in Requests.  Failure or delay on the part of Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate the Lender pursuant to
this Section for any increased costs incurred or reductions suffered more than
nine (9) months prior to the date that the Lender notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of the
Lender’s intention to claim compensation therefore (except that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the nine-month period referred to above shall be extended to include the period
of retroactive effect thereof).

 

2.7.4       Survival.  All of Borrower’s obligations under this Section 2.7
shall survive termination of this Agreement, and repayment of the Loan
hereunder.

 

2.8          Payments.  Borrower agrees that matters concerning prepayments,
payments and application of payments shall be in accordance with Lender’s
practices set forth in this Agreement and in the other Transaction Documents.

 

2.8.1       Prepayment.  Subject to Section 2.7 hereof and the immediately
following sentence, Borrower may, upon at least one Business Day’s notice to
Lender, prepay, without premium or penalty, all or a portion of the principal
amount outstanding under the Note by paying the principal amount to be prepaid,
together with unpaid accrued interest thereon to the date of prepayment. 
Amounts that are prepaid under the Note may be reborrowed.

 

2.8.2       Manner and Time of Payment.  All payments of principal, interest and
fees hereunder payable to Lender shall be made, without condition or reservation
of right and free of set-off or counterclaim, in U.S. dollars and by wire
transfer (pursuant to Lender’s written wire transfer instructions) of
immediately available funds delivered to Lender not later than 11:00 a.m. on the
date due.  Funds received by Lender after that time and date shall be deemed to
have been paid on the next succeeding Business Day.

 

14

--------------------------------------------------------------------------------


 

2.8.3       Payments on Non-Business Days.  Whenever any payment to be made by
Borrower hereunder shall be stated to be due on a day which is not a Business
Day, payments shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of the payment of
interest hereunder.

 

2.8.4       Application of Payments.  All payments received by Lender from or on
behalf of Borrower shall be applied first to amounts due to Lender to reimburse
Lender’s costs and expenses, including those pursuant to Section 5.6 or
Section 8.5 and, second to accrued interest under the Note, and third to
principal amounts outstanding under the Note; provided, however, subject to
Section 8.1.2 of this Agreement, that after the date on which the final payment
of principal with respect to the Loan is due or following and during any Event
of Default, all payments received on account of Borrower’s Liabilities shall be
applied in whatever order, combination and amounts as Lender, in its sole and
absolute discretion, decides, to all costs, expenses and other indebtedness
owing to Lender hereunder or under the other Transaction Documents.

 

3.                                      DISBURSEMENTS.

 

3.1          Initial and Subsequent Disbursements.  Following the Closing and
the delivery of all items required by Section 3, at such time as all of the
terms and conditions in Section 3.3 have been satisfied by Borrower and the
Transaction Documents have been executed (if execution is required) and
delivered to Lender together with any other related documents in form and
substance reasonably satisfactory to Lender, Lender shall disburse to Borrower
an amount up to the Maximum Principal Amount.  In the event Borrower fails to
satisfy any disbursement conditions, Borrower nevertheless shall pay all costs
and expenses incurred by Lender in connection with the transactions contemplated
herein promptly upon receipt of an invoice therefore from Lender.

 

3.2          Closing Deliveries.  In conjunction with and as additional (but
independent) supporting evidence for certain of the covenants, representations
and warranties made by Borrower herein, at the Closing and as a condition of any
disbursement to be made pursuant to this Agreement (the “Initial Disbursement”),
Borrower shall deliver or cause to be delivered to Lender each of the following,
each of which shall be in form and substance satisfactory to Lender, in its sole
and absolute discretion:

 

3.2.1       Searches.  Such UCC, tax lien and judgment searches regarding
Borrower pertaining to the jurisdictions in which Borrower is organized and
headquartered.

 

3.2.2       Opinions.  An opinion of counsel of Borrower in substantially the
form attached as Exhibit C hereto and otherwise reasonably satisfactory to
Lender, dated as of the Closing Date.

 

3.2.3       Transaction Documents.  The Transaction Documents, including the
Note.

 

15

--------------------------------------------------------------------------------


 

3.2.4       Authority Documents.

 

3.2.4.1    Copies certified by the appropriate secretary of state or
Governmental Agency of (i) the articles of incorporation of Borrower, and
(ii) the charter of Subsidiary Bank.

 

3.2.4.2    Certificates for (i) Borrower issued by the Secretary of State of the
states of Delaware and Illinois and (ii) Subsidiary Bank issued by the Illinois
DFPR, in each case, evidencing the existence and good standing of Borrower or
Subsidiary Bank, as applicable.

 

3.2.4.3    Copies certified by the Secretary or an Assistant Secretary of
Borrower of the Bylaws of Borrower and Subsidiary Bank.

 

3.2.4.4    Copies certified by the Secretary or an Assistant Secretary of
Borrower of resolutions of the board of directors of Borrower authorizing the
execution, delivery and performance of this Agreement, the Note  and the other
Transaction Documents.

 

3.2.4.5    An incumbency certificate of the Secretary or an Assistant Secretary
of Borrower certifying the names of the officer or officers of Borrower
authorized to sign this Agreement, the Note and the other documents provided for
in this Agreement, together with a sample of the true signature of each such
officer (Lender may conclusively rely on such certificate until formally advised
by a like certificate of any changes therein).

 

3.2.5       Regulatory Consents.  Copies certified by the Secretary or an
Assistant Secretary of Borrower and Subsidiary Bank of all documents evidencing
all necessary consents, approvals and determinations of any Governmental Agency
with respect to this Agreement and the other Transaction Documents and the
transactions contemplated hereby to the extent such consents, approval and
determinations are required to be received on or prior to the Initial
Disbursement.

 

3.2.6       Instructions.  The Instructions, if any.

 

3.2.7       Fees and Costs of Lender.  Payment of all reasonable out-of-pocket
costs and expenses incurred by Lender to date in connection with the
transactions contemplated herein, including Lender’s reasonable out-of-pocket
attorneys’ fees and expenses and other reasonable out-of-pocket fees and
expenses paid or payable to any other parties.

 

3.2.8       Other Requirements.  Such other additional information regarding
Borrower, Subsidiary Bank and their respective assets, liabilities (including
any liabilities arising from, or relating to, legal proceedings) and contracts
as Lender may require in its sole discretion.

 

3.2.9       Other Documents.  Such other instrument, certificates, affidavits,
schedules, resolutions, opinions, notes and/or other documents that are provided
for hereunder or as Lender may reasonably request.

 

3.3          Conditions to All Disbursements; Renewals.  Lender shall not be
required to disburse proceeds under the Loan at any time that any of the
following is true:

 

3.3.1       Default.  There exists an Event of Default or a Default.

 

16

--------------------------------------------------------------------------------


 

3.3.2                     Legislation or Proceedings.  The disbursement of such
proceeds shall, in the reasonable judgment of Lender, not violate any order,
judgment or decree of any court or other authority or any provision of law,
regulation or other official regulatory guidance applicable to the Lender or the
Borrower (including, without limitation, Regulation U of the Board of Governors
of the Federal Reserve System) as then in effect.

 

3.3.3                     Representations and Warranties.  Any representation or
warranty of Borrower contained herein or any information set forth in the
recitals hereto shall not be true in any material respect (where not already
qualified by materiality, and where already qualified by materiality, in any
respect subject to the expressly provided materiality qualification(s)) on and
as of the date of any Borrowing Tranche, with the same effect as though such
representations and warranties had been made, or such information had been
presented, on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date.

 

Lender’s refusal to disburse any proceeds of the Loan on account of the
provisions of this Section 3.3 shall not alter or diminish any of Borrower’s
other obligations hereunder or otherwise prevent any breach or default of
Borrower hereunder from becoming an Event of Default.  Each Borrowing Notice
submitted by Borrower hereunder shall constitute an affirmation that conditions
in this Section 3.3 shall have been satisfied.

 

4.                                      GENERAL REPRESENTATIONS AND WARRANTIES. 
Borrower hereby represents and warrants to Lender as follows:

 

4.1                               Organization and Authority.

 

4.1.1                     Organization Matters.  Borrower (a) is a corporation
duly organized and validly existing under the laws of the State of Delaware;
(b) is duly qualified as a foreign corporation and in good standing in the State
of Illinois and all jurisdictions in which it is doing business except where the
failure to so qualify would not have a Material Adverse Effect; (c) has all
requisite power and authority, corporate or otherwise, to own, operate and lease
its properties and to carry on its business as now being conducted, and to enter
into this Agreement and the other Transaction Documents to which it is a party;
and (d) is registered as a bank holding company under the Bank Holding Company
Act of 1956, as amended (the “BHCA”).  Each of Subsidiary Bank and the other
Material Subsidiaries is duly organized, validly existing and chartered under
the laws of the jurisdiction of its organization, and has all requisite power
and authority, corporate or otherwise, to own, operate and lease its properties
and to carry on its business as now being conducted, and to enter into the
Transaction Documents to which it is a party.  The deposit accounts of
Subsidiary Bank are insured by the FDIC to the fullest extent permitted by
applicable law.  Borrower and Subsidiary Bank have made payment of all franchise
and similar taxes in the states of Delaware and Illinois, and in all of the
other respective jurisdictions in which they are incorporated, chartered or
qualified, except for any such taxes (i) where the failure to pay such taxes
will not have a Material Adverse Effect, or (ii) the validity of which is being
contested in good faith and for which proper reserves have been set aside on the
books of Borrower or Subsidiary Bank, as the case may be.

 

4.1.2                     Capital Stock of the Subsidiary Bank.  All of the
Subsidiary Bank Shares have been duly authorized, legally and validly issued,
fully paid and nonassessable and the

 

17

--------------------------------------------------------------------------------


 

Subsidiary Bank Shares are owned by Borrower free and clear of all pledges,
liens, security interests, charges or encumbrances, and following the Closing
Date, Borrower will own the Subsidiary Bank Shares free and clear of all
pledges, liens, security interests, charges or encumbrances.  None of the
Subsidiary Bank Shares have been issued in violation of any shareholder’s
preemptive rights.  Section 4.1.2 of the Disclosure Schedule correctly sets
forth a list of each class of stock of Subsidiary Bank as well as the owners of
record and beneficial owners thereof, including the number of shares held by
each, and, except as otherwise stated in Section 4.1.2 of the Disclosure
Schedule, there is no plan, agreement or understanding providing for, or
contemplating, the issuance of any additional shares of capital stock of
Subsidiary Bank.  Except as otherwise stated in Section 4.1.2 of the Disclosure
Schedule, there are no outstanding options, rights, warrants or other agreements
or instruments obligating Borrower to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of the capital stock of Subsidiary
Bank.

 

4.1.3                     Subsidiaries.  Each of Borrower’s Material
Subsidiaries is validly existing and in good standing under the laws of its
jurisdiction of organization; and each Material Subsidiary has all requisite
power and authority, corporate or otherwise, and possesses all licenses
necessary, to conduct its business and own its properties.  Section 4.1.3 of the
Disclosure Schedule correctly sets forth the state or states in which such
Material Subsidiary owns, leases, operates, maintains, controls or otherwise has
an interest in any bank or branch offices, loan production offices, deposit
production offices, remote service units for the production of deposits or
loans, or any ATMs, and the state or states in which such Material Subsidiary
owns or leases any Property used in its operations.

 

4.2                               No Impediment to Transactions.

 

4.2.1                     Transaction is Legal and Authorized.  The borrowing of
the principal amount of the Loan, the execution of this Agreement and the other
Transaction Documents and compliance by Borrower or any Material Subsidiary, as
applicable, with all of the provisions of this Agreement and of the other
Transaction Documents are within the corporate and other powers of Borrower or
any Material Subsidiary, as applicable.  This Agreement and the other
Transaction Documents to which Borrower or any Material Subsidiary, as
applicable, is a party have been duly authorized, executed and delivered by
Borrower or any Material Subsidiary, as applicable, and are the legal, valid and
binding obligations of Borrower or applicable Material Subsidiary, enforceable
in accordance with their respective terms.

 

4.2.2                     No Defaults or Restrictions.  Neither the execution
and delivery of the Transaction Documents nor compliance with their terms and
conditions will (a) violate, conflict with or result in a material breach of, or
constitute a material default under: (i) the certificate of incorporation or
bylaws of Borrower or any of the terms, obligations, covenants, conditions or
provisions of any corporate restriction or of any indenture, mortgage, deed of
trust, pledge, bank loan or credit agreement, or any other material agreement or
instrument to which Borrower or any Material Subsidiary is now a party or by
which any of them or any of their properties may be bound or affected; (ii) any
judgment, order, writ, injunction, decree or demand of any court, arbitrator,
grand jury, or Governmental Agency; or (iii) any statute, rule or regulation
applicable to Borrower, or (b) result in the creation or imposition of any lien,
charge or encumbrance of any nature whatsoever upon any property or asset of
Borrower or any Material Subsidiary.  None of

 

18

--------------------------------------------------------------------------------


 

Borrower or any Material Subsidiary is in default in the performance, observance
or fulfillment of any of the terms, obligations, covenants, conditions or
provisions contained in any indenture or other agreement creating, evidencing or
securing Indebtedness of any kind or pursuant to which any such Indebtedness is
issued, or other agreement or instrument to which Borrower or any Material
Subsidiary is a party or by which Borrower or any Material Subsidiary or their
properties may be bound or affected where such default could reasonably be
expect to have a Material Adverse Effect.

 

4.2.3                     Governmental Consent.  No governmental orders,
permissions, consents, approvals or authorizations are required to be obtained
by Borrower or any Material Subsidiary and no registrations or declarations are
required to be filed by Borrower or any Material Subsidiary in connection with,
or contemplation of, the execution and delivery of, and performance under, this
Agreement and the other Transaction Documents that have not already been
obtained or completed.

 

4.3                               Purposes of the Loan.

 

4.3.1                     Use of Proceeds.  Borrower shall use the proceeds of
the Loan for general short term corporate purposes.  Borrower will not use any
part of the proceeds of the Loan (a) directly or indirectly to purchase or carry
any margin security or reduce or retire any indebtedness originally incurred to
purchase any such margin security within the meaning of Regulation U of the FRB,
or (b) so as to involve Borrower or Lender in a violation of Regulation U of the
FRB. Borrower agrees to execute, or cause to be executed, all instruments
necessary to comply with all of the requirements of Regulation U of the FRB.

 

4.3.2                     Usury.  None of the amounts to be received by Lender
as interest under the Note or any other Transaction Document is usurious or
illegal under applicable law.

 

4.4                               Financial Condition.

 

4.4.1                     Borrower Financial Statements.  Borrower has delivered
to Lender copies of the consolidated financial statements of Borrower (which
financial statements shall include the financial statement accounts and
information of Subsidiary Bank) as of and for the year ending December 31, 2012
(the “Borrower 2012 Financial Statement Date”), audited by Borrower’s Accountant
(the “Borrower 2012 Financial Statements”).  The Borrower 2012 Financial
Statements are true and correct in all material respects and prepared in
accordance with the respective books of account and records of Borrower and its
Subsidiaries and have been prepared in accordance with GAAP applied on a basis
consistent with prior periods, and fairly and accurately present, in all
material respects, the consolidated financial condition of Borrower and its
Subsidiaries and their assets and liabilities and the results of their
operations, all on a consolidated basis, as of such date and for the fiscal year
then ended.  In addition, Borrower has delivered to Lender copies of the call
reports filed by Subsidiary Bank and copies of the quarterly financial reports
filed by the Borrower with the applicable federal regulator, in each case for
the quarterly period ending June 30, 2013 (such call reports and regulatory
filings, “Interim Financial Statements” and together with the Borrower 2012
Financial Statements, the “Borrower Financial Statements”).  The Borrower
Interim Financial Statements are true and correct in material respects and have
been prepared in accordance with the respective books of

 

19

--------------------------------------------------------------------------------


 

account and records of Borrower and its Subsidiaries and in accordance with
applicable banking regulations, rules and guidelines on a basis consistent with
prior periods, and fairly and accurately present in all material respects the
financial condition of Borrower and Subsidiary Bank and their respective assets
and liabilities and the results of their respective operations as of such date. 
The Borrower Financial Statements contain and reflect provisions for taxes,
reserves and other liabilities of Borrower in accordance with GAAP and
applicable banking regulations, rules, and guidelines, respectively.  Neither
Borrower nor Subsidiary Bank has any material debt, liability or obligation of
any nature (whether accrued, contingent, absolute or otherwise) that is not
provided for or disclosed in the Borrower Financial Statements.

 

4.4.2                     Absence of Default.  No event has occurred which
either of itself or with the lapse of time or the giving of notice or both,
would give any creditor of Borrower the right to accelerate the maturity of any
indebtedness of Borrower for borrowed money which could reasonably be expected
to have a Material Adverse Effect.  Borrower is not in default under any other
lease, agreement or instrument, or any law, rule, regulation, order, writ,
injunction, decree, determination or award, non-compliance with which could
reasonably be expected to have a Material Adverse Effect.

 

4.4.3                     Loans.  To Borrower’s knowledge, each loan having an
outstanding balance of more than $15,000,000 and reflected as an asset of
Subsidiary Bank in the Borrower Financial Statements is the legal, valid and
binding obligation of the obligor named therein, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium, or other laws relating to or limiting
creditors’ rights or equitable principles generally.  To Borrower’s knowledge,
no obligor named therein is seeking to avoid the enforceability of the terms of
any loan, and no loan having an unpaid balance (principal and accrued interest)
in excess of $15,000,000 is subject to any defense, offset or counterclaim.

 

4.4.4                     Allowance for Loan Losses.  The allowance for loan
losses shown in the Borrower Financial Statements is adequate in all material
respects in accordance with GAAP to provide for losses, net of recoveries
relating to loans previously charged off, on loans and covered loans outstanding
as of the date of such statements or reports.

 

4.4.5                     Solvency.  After giving effect to the consummation of
the transactions contemplated by this Agreement, Borrower has capital sufficient
to carry on its business and transactions and all businesses and transactions in
which it is about to engage and is solvent and able to pay its debts as they
mature.  No transfer of property is being made and no indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of
Borrower or any Material Subsidiary.

 

4.4.6                     Subordination.  The Junior Indebtedness is expressly
subordinate and junior in all respects (including, with respect to the right of
payment) to the Loan.  The Loan constitutes “Senior Indebtedness” or “Senior
Debt”, as applicable, and as defined in each applicable indenture or other
similar document evidencing such Junior Indebtedness.

 

20

--------------------------------------------------------------------------------


 

4.5                               Title to Properties.

 

4.5.1                     Owned Property.  Borrower and the Material
Subsidiaries have, respectively, good and marketable fee title to all the real
property reflected in the Borrower Financial Statements, and good and marketable
title to all other property and assets reflected in the Borrower Financial
Statements, except for (a) real property and other assets acquired and/or being
acquired from debtors in full or partial satisfaction of obligations owed to
Subsidiary Bank, (b) property or other assets leased by Borrower or any Material
Subsidiary, and (c) property and assets acquired, sold or otherwise disposed of
for their fair market value subsequent to the date of the Borrower Financial
Statements.  Except for property and other assets acquired and/or being acquired
from debtors in full or partial satisfaction of obligations owed to Subsidiary
Bank and property or other assets leased by Borrower or any Material Subsidiary,
all property and assets of any kind (real or personal, tangible or intangible)
of Borrower and any Material Subsidiary are free from any liens, encumbrances or
defects in title, except for (a) Permitted Liens and (b) such defects in title
as would not be reasonably expected to have a Material Adverse Effect.  Except
as identified in Section 4.5.1 of the Disclosure Schedule or as may be filed in
connection with any Permitted Lien, no financing statement under the UCC that
names Borrower or any Material Subsidiary as debtor has been filed and none of
the Borrower nor any Material Subsidiary has signed any financing statement or
any pledge agreement authorizing any secured party thereunder to file any such
financing statement.

 

4.5.2                     Leased Property.  For assets or property leased by
Borrower or any Material Subsidiary, Borrower and each such Material Subsidiary
enjoy peaceful and undisturbed possession under all of such Leases under which
they are operating, all of which permit the customary operations of Borrower and
any Material Subsidiary, as applicable.  None of such leases is in default and
no event has occurred which with the passage of time or the giving of notice, or
both, would constitute a default under any thereof, in each case that could
reasonably expected to have a Material Adverse Effect.

 

4.6                               No Material Adverse Change.  Since
December 31, 2012, there has been no Material Adverse Effect; provided that any
impact of the Volcker Rule on the Borrower and the Subsidiary Bank shall not be
deemed a Material Adverse Effect.

 

4.7                               Legal Matters.

 

4.7.1                     Compliance with Law.  Borrower and the Material
Subsidiaries have complied with all applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government, or any
instrumentality or agency thereof, having jurisdiction over the conduct of their
respective businesses or the ownership of their respective properties, except
where any such failure to comply would not reasonably be expected to have a
Material Adverse Effect.

 

4.7.2                     Taxes.  Borrower and each Material Subsidiary have
filed all United States income tax returns and all state and municipal tax
returns which are required to be filed, and have paid, or made adequate
provision for the payment of, all material taxes which have become due pursuant
to said returns or pursuant to any assessment received by Borrower or any
Material Subsidiary, except such taxes, if any, as are being contested in good
faith and as to

 

21

--------------------------------------------------------------------------------


 

which adequate reserves have been provided.  Borrower is unaware of any pending
audit, assessment or other proposed action or inquiry of the Internal Revenue
Service with respect to  United States income tax liability of Borrower or any
Material Subsidiary.  To Borrower’s knowledge, Borrower and each Material
Subsidiary have withheld amounts from their employees, shareholders or holders
of public deposit accounts and have complied in all material respects with the
tax withholding provisions of applicable federal, state and local laws and each
has filed all material federal, state and local returns and reports for all
years for which any such return or report would be due with respect to employee
income tax withholding, social security, unemployment taxes, income and other
taxes and all payments or deposits with respect to such taxes have been made
within the time period required by law.

 

4.7.3                     Regulatory Enforcement Actions.  Except as set forth
in Section 4.7.3 of the Disclosure Schedule, none of Borrower, any Material
Subsidiary or any of their respective officers or directors is subject to any
action of the type described in Section 8.1.1.9.

 

4.7.4                     Pending Litigation.  Except as otherwise disclosed in
Section 4.7.4 of the Disclosure Schedule, there are no actions, suits,
proceedings or written agreements pending, or, to Borrower’s knowledge,
threatened or proposed, against Borrower or any Material Subsidiary at law or in
equity or before or by any federal, state, municipal, or other governmental
department, commission, board, or other administrative agency, domestic or
foreign, that, either separately or in the aggregate, could reasonably be expect
to have a Material Adverse Effect.

 

4.7.5                     RICO.  There are no suits, actions or proceedings
pending or, to Borrower’s knowledge, threatened against Borrower or any Material
Subsidiary, or any of the principals thereof, under a RICO Related Law that,
either separately or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

4.7.6                     ERISA.  All Employee Benefit Plans are in material
compliance with applicable requirements of ERISA, and are in material compliance
with applicable requirements (including qualification and non-discrimination
requirements) of the Code for obtaining the tax benefits the Code thereupon
permits with respect to such plans.  Each Employee Benefit Plan which is a group
health plan (within the meaning of Section 5000(b)(1) of the Code) materially
complies with and has been maintained and operated in material compliance with
each of the requirements of Section 4980B of the Code.  Except as would not be
material, neither Borrower nor any ERISA Affiliate has failed to make on a
timely basis any required contributions or to pay on a timely basis any amounts
with respect to any Employee Benefit Plan or ERISA or any other applicable law. 
No “reportable event” (for which notice has not been waived by the Pension
Benefit Guaranty Corporation) or, except as would not be material, non-exempt
“prohibited transaction,” as defined in ERISA, has occurred and is continuing as
to any Employee Benefit Plan, and no excise taxes have been incurred or security
is required with respect to any Employee Benefit Plan.  No Employee Benefit Plan
subject to Title IV of ERISA has, or as of the Closing Date will have, any
amount of unfunded benefit liabilities, determined as of the end of such plan’s
most recently ended plan year on the basis of actuarial assumptions that would
reasonably expected to be in an amount that could have a Material Adverse
Effect.  All Employee Benefit Plans are funded in accordance with Section 412 of
the Code (if applicable).  There would be no obligations under Title IV of ERISA
relating to any Employee Benefit Plan that is a multiemployer plan if any such
plan were terminated or if Borrower or any ERISA Affiliate

 

22

--------------------------------------------------------------------------------


 

withdrew from any such plan.  Except as required by Section 4980B of the Code or
applicable state insurance laws and provided so long as any such promise or plan
would not reasonably be expected to have a Material Adverse Effect, neither
Borrower nor any ERISA Affiliate has promised any employee medical coverage
after termination of employment, or promised medical coverage to any former
employee or other individual not employed by Borrower or any ERISA Affiliate,
and neither Borrower nor any ERISA Affiliate maintains or contributes to any
plan or arrangement providing medical benefits to employees after their
termination of employment or any other individual not employed by Borrower or
any ERISA Affiliate.

 

4.7.7                     Environmental.  No Property is or, to the best of
Borrower’s knowledge, has been a site for the use, generation, manufacture,
storage, treatment, release, threatened release, discharge, disposal or
transportation of any Hazardous Materials other than those used, stored and
released by Borrower within an office in the ordinary course of business or
otherwise in a manner that would not reasonably be expected to have a Material
Adverse Effect.  Neither Borrower nor any Material Subsidiary has engaged in any
of the above activities other than those performed in the ordinary course of
business within an office or otherwise in a manner that would not reasonably be
expected to have a Material Adverse Effect.  Property, and Borrower and each
Material Subsidiary, are in compliance with all Hazardous Materials Laws to the
extent that any such non-compliance would not reasonably be expected to have a
Material Adverse Effect.  There are no claims or actions (“Hazardous Materials
Claims”) pending or, to the best of Borrower’s knowledge, threatened, nor have
there been any such claims or actions in the past, against Borrower or any
Material Subsidiary or any Property by any Governmental Agency or by any other
Person relating to any Hazardous Materials or pursuant to any Hazardous
Materials Law that would reasonably be expected to have a Material Adverse
Effect.

 

4.8                               Borrower Status.

 

4.8.1                     Non-Foreign Status.  Borrower is not a nonresident
alien for purposes of U.S. income taxation and is not a foreign corporation,
foreign partnership, foreign trust or foreign estate (as said terms are defined
in the Code or regulations promulgated thereunder).

 

4.8.2                     Investment Company Act.  Borrower is not an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

4.8.3                     No Burdensome Agreements.  None of Borrower or any
Material Subsidiary is a party to any agreement, instrument or undertaking or
subject to any other restriction under or pursuant to which Borrower or any
Material Subsidiary is or will be required to place (or under which any other
Person may place) a lien (other than Permitted Liens) upon any of its Properties
securing Indebtedness either upon demand or upon the happening of a condition,
with or without such demand.

 

4.9                               No Misstatement.  No information, exhibit,
report, schedule or document furnished by Borrower to Lender in connection with
the negotiation, execution or performance of this Agreement or the funding of
the Loan contains any untrue statement of a material fact, or omits to state a
material fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances when made or furnished to Lender.

 

23

--------------------------------------------------------------------------------


 

4.10                        Representations and Warranties Generally.  The
representations and warranties set forth in this Agreement or in any other
Transaction Document will be true and correct in all material respects (where
not already qualified by materiality, otherwise in all respects subject to the
expressly provided materiality qualification(s)) (a) on the date of this
Agreement, (b) as otherwise provided herein, and (c) as otherwise provided in
the quarterly compliance certificates delivered pursuant to Section 6.3 with the
same force and effect as if made on each such date (except for a representation
and warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects (where not already qualified by materiality, otherwise in all respects
subject to the expressly provided materiality qualification(s)) as of such
earlier date).  All representations, warranties, covenants and agreements made
in this Agreement or in any certificate or other document delivered to Lender by
or on behalf of Borrower pursuant to or in connection with this Agreement shall
be deemed to have been relied upon by Lender notwithstanding Lender’s review of
any documents or materials delivered by Borrower to Lender pursuant to the terms
hereof and notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf (and Borrower hereby acknowledges such reliance by
Lender in making the Loan and all disbursements thereunder) and, furthermore,
shall survive the making of any or all of the disbursements of proceeds under
the Loan and continue in full force and effect with respect to the date as of
which they were made as long as there remains unperformed any obligations to
Lender hereunder or under any of the other Transaction Documents.

 

5.                                      GENERAL COVENANTS, CONDITIONS AND
AGREEMENTS.  Borrower hereby covenants and agrees with Lender as follows:

 

5.1                               Compliance with Transaction Documents. 
Borrower and each Material Subsidiary, as applicable, shall comply with, observe
and timely perform each and every one of the covenants, agreements and
obligations under each and every one of the Transaction Documents.

 

5.2                               Material Transactions.

 

5.2.1                     Merger and Consolidation.  Without the prior written
consent of Lender, Borrower shall not consolidate with or merge with any Person
unless Borrower is the surviving entity.

 

5.2.2                     Restricted Payments.  If an Event of Default has
occurred and is continuing, Borrower shall not declare or pay any dividend on,
make any distributions with respect to, or redeem, purchase, acquire or make a
liquidation payment with respect to, any of its capital stock.

 

5.2.3                     Incurring Debt; Liens.  Without the prior written
consent of Lender, which consent shall not be unreasonably withheld, conditioned
or delayed, Borrower shall not itself, nor shall it cause, permit or allow any
Material Subsidiary to (a) create, assume, incur, have outstanding, or in any
manner become liable in respect of any Indebtedness other than (i) as reflected
in Section 5.2.3 of the Disclosure Schedule (including, without limitation, any
replacement, refinancings, renewals, amendments and extensions thereof),
(ii) Indebtedness with respect to the obligations of the type specifically
excluded from the definition of “Indebtedness”

 

24

--------------------------------------------------------------------------------


 

in this Agreement, (iii) incurred in the ordinary course of business, or
(iv) any Indebtedness or obligation of Borrower for the payment of the purchase
price or other consideration in connection with any merger, consolidation or
other acquisition not prohibited by Section 5.2.1; or (b) create, assume, incur,
suffer or permit to exist any mortgage, pledge, deed of trust, encumbrance
(including the lien or retained security title of a conditional vendor),
security interest, assignment, lien or charge of any kind or character upon or
with respect to any of their real or personal property, including, without
limitation, any capital stock owned by Borrower whether owned at the date hereof
or hereafter acquired other than Permitted Liens.

 

5.2.4                     Asset Sales.  Borrower shall not itself, nor shall it
cause, permit or allow any Material Subsidiary to dispose of by sale,
assignment, lease or otherwise, property or assets now owned or hereafter
acquired to a party that is not an Affiliate of Borrower if such property or
assets plus all other properties and assets sold, leased, transferred or
otherwise disposed of during the 12-month period ending on the date of such
sale, lease or other disposition shall have an aggregate value of more than 10%
of the consolidated assets of Borrower as reflected in the most recent balance
sheet delivered to Lender (pursuant to Section 6 hereof) prior to the
commencement of such period, except that Subsidiary Bank may sell assets in the
ordinary course of its banking business and consistent with safe and sound
banking practices.

 

5.2.5                     Reserved.

 

5.2.6                     Making Loans.  Borrower shall not, nor shall it cause,
permit or allow any Material Subsidiary to, make any loans or advances, whether
secured or unsecured, to any Person, other than loans or advances made by
Subsidiary Bank in the ordinary course of business and in accordance in all
material respects with safe and sound banking practices and applicable laws and
regulations and loans or advances to any Affiliate of Borrower in accordance
with applicable laws and regulations.  The foregoing restriction does not apply
to any loans originated by Subsidiary Bank in the ordinary course of business
and in accordance in all material respects with safe and sound banking practices
and applicable laws and regulations that are assigned or transferred to another
Material Subsidiary.

 

5.2.7                     Other Matters.  Borrower shall notify Lender of any of
the following at least 10 days prior to the effectiveness thereof, or, in the
case of matters described in clause (c) below for which 10 days’
pre-effectiveness notice is not given to Borrower, as soon as practicable: 
(a) any change in the name of Borrower or any Material Subsidiary; (b) any
change in the headquarters or principal place of business of Borrower or any
Material Subsidiary; and (c) the issuance, execution or adoption of any formal
or material informal (whether voluntary or involuntary) regulatory action with
respect to Borrower or any Material Subsidiary at the request of any
Governmental Agency.

 

5.3                               Subsidiary Bank Shares.

 

5.3.1                     Encumbrance.  Borrower shall not itself, nor shall it
cause, permit or allow any Subsidiary to directly or indirectly create, assume,
incur, suffer or permit to exist any pledge, encumbrance, security interest,
assignment, lien or charge of any kind or character on the Subsidiary Bank
Shares. Borrower shall not itself, nor shall it cause, permit or allow any
Subsidiary to sell, transfer, issue, reissue, exchange or grant any option with
respect to any

 

25

--------------------------------------------------------------------------------


 

Subsidiary Bank Shares; provided, that Borrower shall be permitted to sell or
transfer any Equity Interests in a Subsidiary (other than Subsidiary Bank) to
the extent permitted by Section 5.2.4.

 

5.3.2                     Dilution.  Borrower shall not itself, nor shall it
cause, permit or allow any Subsidiary to cause or allow the percentage of
Subsidiary Bank Shares owned directly or indirectly by Borrower to diminish as a
percentage of the outstanding capital stock of Subsidiary Bank.

 

5.4                               Business Operations.

 

5.4.1                     Compliance with Transaction Documents.  Borrower shall
not itself, nor shall it cause, permit or allow any Material Subsidiary to,
breach or fail to perform or observe in any material respect any of the terms
and conditions of the Note or any other Transaction Document.  For purposes of
this Agreement, any failure by Borrower or any Material Subsidiary, as
applicable, to pay any amounts under the Agreement, the Note or any other
Transaction Document when due (taking into account any applicable cure period)
shall be deemed to be material.

 

5.4.2                     Banking Practices.  Borrower shall not itself, nor
shall it cause, permit or allow any Material Subsidiary to engage in any unsafe
or unsound banking practices as determined by a Governmental Agency.

 

5.4.3                     Affiliate Transactions.  Borrower shall not itself,
nor shall it cause, permit or allow any Material Subsidiary to enter into any
transaction including, without limitation, the purchase, sale or exchange of
property or the rendering of any service, with any Affiliate (other than a
wholly-owned Material Subsidiary) except in accordance with safe and sound
banking practices and applicable laws and regulations and, if required by
applicable law or regulation, reasonably found by the appropriate board(s) of
directors to be fair and reasonable and no less favorable to Borrower or such
Affiliate than would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate.  For purposes of this Section 5.4.3 only, “Affiliate”
means, with respect to any Person, such Person’s immediate family members,
partners, members or parent and subsidiary corporations, and any other Person
directly or indirectly Controlling, Controlled by, or under common Control with,
said Person, and their respective Affiliates, members, partners, shareholders,
directors, officers, employees, agents and representatives.

 

5.4.4                     Insurance.  At its sole cost and expense, Borrower
will maintain, and will cause each Material Subsidiary to maintain, bonds and
insurance to such extent, covering such risks as is usual and customary for
owners of similar businesses and properties in the same general area in which
Borrower or Material Subsidiary operates, including, without limitation,
insurance for fire and other risks insured against by extended coverage, public
liability insurance, workers’ compensation insurance and such additional bonds
and insurance as may reasonably be requested by Lender.  All such bonds and
policies of insurance shall be in a form, in an amount and with issuers/insurers
recognized as adequate by Borrower, in its reasonable discretion.

 

26

--------------------------------------------------------------------------------


 

5.5                               Compliance with Laws.

 

5.5.1                     Generally.  Borrower shall comply and cause each
Material Subsidiary to comply in all material respects with all applicable
statutes, rules, regulations, orders and restrictions in respect of the conduct
of their respective businesses and the ownership of their respective properties,
except in such instances in which (a) such requirement is being contested in
good faith by appropriate proceedings diligently conducted, and (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

5.5.2                     Regulated Activities.  Borrower shall not itself, nor
shall it cause, permit or allow any Material Subsidiary to engage in any
business or activity not permitted by all applicable laws and regulations,
including without limitation, the FDI Act and any regulations promulgated
thereunder.

 

5.5.3                     Taxes.  Borrower shall promptly pay and discharge all
taxes, assessments and other governmental charges imposed upon Borrower or any
Subsidiary or upon the income, profits, or property of Borrower or any
Subsidiary and all claims for labor, material or supplies which, if unpaid, may
reasonably be expected to have a Material Adverse Effect.  None of Borrower or
any Material Subsidiary shall be required to pay any such tax, assessment,
charge or claim, so long as the validity thereof shall be contested in good
faith by appropriate proceedings, and reserves therefore shall be maintained on
the books of Borrower and such Material Subsidiary in accordance with GAAP.

 

5.5.4                     ERISA.  As soon as possible, and in any event within
twenty Business Days, after: (a) a responsible officer of the Borrower knows
that with respect to any Employee Benefit Plan, a non-exempt “prohibited
transaction,” a “reportable event” (for which notice has not been waived by the
Pension Benefit Guaranty Corporation), or any other event or condition which
could subject Borrower or any ERISA Affiliate to liability under ERISA or the
Code and that could reasonably be expected to have a Material Adverse Effect; or
(b) the institution of steps by Borrower or any ERISA Affiliate to withdraw
from, or the institution of any steps by the Pension Benefit Guaranty
Corporation, the Borrower or an ERISA Affiliate to terminate, any Employee
Benefit Plan subject to Title IV of ERISA, has occurred, and provided that such
events or circumstances set forth in clause (a) or (b) could reasonably be
expected to have a Material Adverse Effect, Borrower shall deliver to Lender a
certificate of a responsible officer setting forth the details of such matter,
the action that Borrower proposes to take with respect thereto, and, when known,
any action taken or threatened by the Internal Revenue Service, the U.S.
Department of Labor, or the Pension Benefit Guaranty Corporation.

 

5.5.5                     Environmental Matters.  Borrower shall: (a) exercise,
and cause each Material Subsidiary to exercise, due diligence in order to comply
in all material respects with all Hazardous Materials Laws; (b) promptly advise
Lender in writing and in reasonable detail of (i) any Condition or Release
required to be reported by Borrower or any Material Subsidiary to any
Governmental Agency under any applicable Hazardous Materials Laws if the
Condition or Release could reasonably be expected to have a Material Adverse
Effect, (ii) any and all written communications with respect to Hazardous
Materials Claims or any Condition or Release required to be reported by Borrower
or any Material Subsidiary to any Governmental Agency if the Hazardous Materials
Claims or the Condition or Release could reasonably be expected to have

 

27

--------------------------------------------------------------------------------


 

a Material Adverse Effect, (iii) any remedial action taken by Borrower or any
other Material Subsidiary in response to any Hazardous Material on, under or
about any Property, the existence of which is reasonably likely to give rise to
an Hazardous Material Claim that could reasonably be expected to have a Material
Adverse Effect, (iv) Borrower’s discovery of any occurrence or condition on any
real property adjoining or in the vicinity of any Property that (A) could cause
such Property or any part thereof to be subject to any materially adverse
restrictions on the ownership, occupancy, transferability or use thereof under
any Hazardous Materials Law and (B) could reasonably be expected to have a
Material Adverse Effect, and (v) any request for information from any
Governmental Agency indicating that such agency has initiated an investigation
as to whether Borrower or any Material Subsidiary may be potentially responsible
for a Condition or Release or threatened Condition or Release of Hazardous
Materials if the Condition or Release, the threatened Condition or Release or
the results of the investigation relating to the foregoing could reasonably be
expected to have a Material Adverse Effect; (c) at its own expense, provide
copies of such documents as Lender may reasonably request in relation to any
matters disclosed pursuant to this Section 5.5.5; and (d) promptly take any and
all necessary remedial action in connection with any Condition or Release or
threatened Condition or Release on, under or from any Property in order to
comply in all material respects with all applicable Hazardous Materials Laws. 
In the event Borrower or any Material Subsidiary undertakes any remedial action
with respect to such Hazardous Material on, under or about any Property,
Borrower or such Material Subsidiary shall conduct and complete such remedial
action in compliance with all applicable Hazardous Materials Laws and in
accordance with the policies, orders and directives of all Governmental
Agencies.  Borrower shall promptly notify Lender of (1) any acquisition of any
Property by Borrower or any Material Subsidiary that reasonably could be
expected to expose Borrower or such Material Subsidiary to, or result in, a
Hazardous Materials Claim that could reasonably be expected to have a Material
Adverse Effect, and (2) any proposed action outside the normal course of
business to be taken by Borrower or any Material Subsidiary to commence
industrial or other operations that could subject Borrower or such Material
Subsidiary to additional laws, rules or regulations, including, without
limitation, laws, rules and regulations requiring additional environmental
permits or licenses.

 

5.5.6                     Environmental Indemnity.  Borrower hereby agrees to
defend, indemnify and hold harmless Lender, its directors, officers, employees,
agents, successors and assigns (including, without limitation, any participants
in the Loan) from and against any and all losses, damages, liabilities, claims,
actions, judgments, court costs and reasonable out-of-pocket legal or other
expenses (including, without limitation, reasonable out-of-pocket attorney’s
fees and expenses) which Lender may incur as a direct or indirect consequence of
(a) any Hazardous Materials Claim or any other violation by Borrower or any
Subsidiary of a Hazardous Materials Law, or (b) the use, generation,
manufacture, storage, disposal, threatened disposal, transportation or presence
of Hazardous Materials in, on, under or about the Property or otherwise by
Borrower or any Material Subsidiary.  Borrower’s duty and obligations to defend,
indemnify and hold harmless Lender shall survive the cancellation of the Note
and any other Transaction Documents.

 

5.5.7                     Corporate Existence.  Except in connection with a
consolidation or merger in compliance with Section 5.2.1, Borrower shall do or
cause to be done all things necessary to maintain, preserve and renew its
corporate existence and that of the Material Subsidiaries and its and their
rights and franchises, and comply with all related laws applicable to Borrower
or the Material Subsidiaries.

 

28

--------------------------------------------------------------------------------


 

5.5.8                     USA Patriot Act Matters.  Borrower shall not, nor
shall it cause, permit or allow, any Subsidiary (a) to be or become subject at
any time to any law, regulation, or list of any Government Agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Lender from making any advance or extension of credit to the
Borrower or from otherwise conducting business with the Borrower, or (b) to fail
to provide documentary or other evidence of Borrower’s identity as may be
reasonably requested by Lender at any time to enable Lender to verify Borrower’s
identity or to comply with any applicable law or regulation, including, without
limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.

 

5.6                               Lender Expenses.  Whether or not the Initial
Disbursement is made, Borrower will (a) pay all reasonable out-of-pocket costs
and expenses of Lender incident to the transactions contemplated by this
Agreement including, without limitation, all reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation and execution
of the Transaction Documents, or in connection with any modification, amendment,
alteration, or the enforcement of this Agreement, the Note or the other
Transaction Documents, including, without limitation, Lender’s reasonable
out-of-pocket expenses and the charges and disbursements to counsel retained by
Lender, and (b) pay, on demand, and save Lender and all other holders of the
Note harmless against any and all liability with respect to amounts payable as a
result of (i) any taxes which may be determined to be payable in connection with
the execution and delivery of this Agreement, the Note or the other Transaction
Documents or any modification, amendment or alteration of the terms or
provisions of this Agreement, the Note or the other Transaction Documents (which
taxes exclude income taxes owed by Lender in respect of interest or other
amounts paid on the Note), (ii) any interest or penalties resulting from
nonpayment or delay in payment of such expenses, charges, disbursements,
liabilities or taxes, and (iii) any income taxes in respect of any reimbursement
by Borrower for any of such violations, taxes, interests or penalties paid by
Lender.  The obligations of Borrower under this Section 5.6 shall survive the
repayment in full of the Note.  Any of the foregoing amounts incurred by Lender
and not paid by Borrower when due shall bear interest from the date incurred at
the Default Rate and shall be deemed part of Borrower’s Liabilities hereunder.

 

5.7                               Inspection Rights.  After the occurrence and
during the continuance of an Event of Default, Borrower shall permit and cause
the Subsidiaries to permit Lender, through Lender’s employees, attorneys,
accountants or other agents, to inspect any of the properties, corporate books
and financial books and records of Borrower and any Subsidiary at such times as
Lender reasonably may request upon reasonable advance notice to Borrower,
subject to (a) Borrower’s confidentiality and privacy obligations under
applicable laws and regulations and (b) Lender’s obligations of confidentiality
set forth in Section 9.18.  In addition, Borrower shall provide and cause the
Subsidiaries to provide Lender, upon Lender’s reasonable request, historical
financial and other information that would not, in Borrower’s reasonable
judgment, adversely impact Borrower’s ability to compete with Lender in the
ordinary course of business, or otherwise include proprietary information,
subject to Lender’s obligations of confidentiality set forth in Section 9.18.

 

29

--------------------------------------------------------------------------------


 

6.                                      REPORTING.  Borrower shall furnish and
deliver or cause to be furnished and delivered to Lender:

 

6.1                               Annual.  As soon as available, but in any
event not more than 75 days after the close of each fiscal year of Borrower, the
annual report of Borrower filed on Form 10-K with the SEC and the consolidated
audited financial statements for Borrower and the Subsidiaries, including a
balance sheet and related profit and loss statement, prepared in accordance with
GAAP consistently applied throughout the periods reflected therein, which
financial statements shall be accompanied by the unqualified opinion of
Borrower’s Accountant, which opinion shall not be subject to any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of such audit.

 

6.2                               Quarterly.  As soon as available, but in any
event not more than 60 days after the close of each of the first three quarterly
periods of each fiscal year of Borrower with respect to Sections 6.2(a) and
6.2(c) and not more than 45 days after the close of each quarterly period of
each fiscal year of Borrower with respect to Section 6.2(b): (a) a copy of the
quarterly report filed on Form 10-Q with the SEC including the consolidated
financial statements of Borrower regarding such quarter, including balance
sheet, statements of income and retained earnings and statements of cash flows
for the quarter then ended; (b) the call reports filed by Subsidiary Bank with
federal bank regulatory agencies; and (c) Forms FRY-9C and FRY-9LP filed by
Borrower with federal bank regulatory agencies.

 

6.3                               Compliance Certificate.  Borrower shall
furnish Lender, at the same time as the financial reports referred to in
Section 6.2(b), a quarterly compliance certificate in the form attached as
Exhibit D hereto.  Such quarterly compliance certificate shall be signed by the
Chief Executive Officer, President, Chief Financial Officer or Treasurer of
Borrower.

 

6.4                               Copies of Other Reports and Correspondence.
 To the extent permitted by law, promptly after same are available, copies of
each of the following: (a) each annual report, proxy or financial statement or
other report or communication sent by Borrower or any Subsidiary to the
shareholders of Borrower; (b) all annual, regular, periodic and special reports
and registration statements which Borrower or any Subsidiary may file or be
required to file with any federal or state banking regulatory agency or any
other Governmental Agency or with any securities exchange; and (c)  promptly
upon receipt thereof, one copy of each written audit report submitted to
Borrower by Borrower’s Accountant.

 

6.5                               Proceedings.  Promptly after receiving
knowledge thereof, but in no event later than the 30th day following receipt, to
the extent not prohibited by law, notice in writing of all charges, assessments,
actions, suits and proceedings (as well as notice of the outcome of any such
charges, assessments, actions, suits and proceedings) that are initiated by, or
brought before, any court or Governmental Agency, against the Borrower or any
Material Subsidiary; provided, however, Borrower shall not be obligated to
provide such notice in connection with (a) ordinary course of business
litigation, (b) charges, assessments, actions, suits or proceedings which, if
adversely determined, could not reasonably be expected to have a Material
Adverse Effect, or (c) actions initiated by, or brought before, the FRB, the
FDIC or the Illinois DFPR, which, if adversely decided, could not reasonably be
expected to have a Material Adverse Effect.

 

30

--------------------------------------------------------------------------------


 

6.6                               Event of Default; Material Adverse Change. 
Promptly after the occurrence thereof, notice of any other matter which has
resulted in, or could reasonably be expected to result in, a Default, an Event
of Default or have a Material Adverse Effect.

 

6.7                               Issuance of Borrower Capital Instruments.  An
amended Section 4.1.2 of the Disclosure Schedule in the event that Borrower
issues any capital stock or any other instrument that qualifies as capital for
regulatory purposes, and any filing with the SEC regarding the issuance of
capital stock or other instrument shall be deemed to have satisfied the
requirements of this Section 6.7.

 

6.8                               Other Information Requested by Lender.  Such
other historical financial and other information concerning the business,
operations, financial condition and regulatory status of Borrower or any
Subsidiary as Lender may from time to time reasonably request to the extent that
furnishing or delivering such information is not prohibited by law and would
not, in the reasonable judgment of Borrower, adversely impact Borrower’s ability
to compete with Lender in the ordinary course of business or otherwise include
proprietary information; provided, that all such information shall be kept
confidential by Lender and its directors, officers, employees, agents,
accountants, auditors, legal counsel and other representatives in accordance
with Lender’s obligations of confidentiality set forth in Section 9.18.

 

6.9                               Electronic Delivery of Reporting Materials.  
Borrower shall be deemed to be in compliance with its delivery obligations under
this Section 6 with respect to any documents or information that is publicly
filed or delivered electronically and if so filed or delivered electronically,
shall be deemed to have been delivered for purposes of this Agreement on the
date (i) on which Borrower posts such documents, or provides a link thereto on
Borrower’s website on the Internet; or (ii) on which such documents are posted
on Borrower’s behalf on an Internet or intranet website, if any, to which Lender
has access (whether a commercial, third-party website or whether sponsored by
Lender).

 

7.                                      FINANCIAL COVENANTS.  For so long as
this Agreement remains effective or any obligation of Borrower to Lender in
connection therewith is or may become outstanding:

 

7.1                               Capitalization.  Borrower shall cause
Subsidiary Bank to maintain, such capital as shall be necessary to cause the
Subsidiary Bank to qualify as “well capitalized” and to permit Subsidiary Bank
to declare dividends at the discretion of its board of directors, each in
accordance with the rules, regulations and applicable guidance of its respective
primary federal regulator, as in effect from time to time and consistent with
the financial information and reports filed with the appropriate Governmental
Agency as contemplated in Section 6 hereof.

 

7.2                               Risk-Based Capital.  Borrower shall cause
Subsidiary Bank to maintain a “Total Risk-Based Capital Ratio” (Total Capital
divided by Total Risk-Based Assets) equal to or in excess of twelve percent
(12%) as measured as of the last day of each fiscal quarter of Subsidiary Bank. 
All ratios and capital amounts required in this section shall be calculated in
accordance with the rules, regulations and applicable guidance of the applicable
primary federal regulator as in effect from time to time and shall be derived
from and be consistent with the applicable quarterly financial statements filed
with the appropriate Governmental Agency, as contemplated in Section 6 hereof.

 

31

--------------------------------------------------------------------------------


 

7.3                               Nonperforming Assets to Tangible Capital. 
Borrower shall cause Subsidiary Bank to maintain, as of the last day of each
fiscal quarter of Subsidiary Bank, a ratio of Nonperforming Assets to Tangible
Primary Capital (Nonperforming Assets divided by Tangible Primary Capital) of
not more than 25%.  For purposes of this Agreement, (i) “Nonperforming Assets”
shall mean the sum of all other real estate owned and repossessed assets,
non-accrual loans and loans on which any payment is 90 or more days past due but
which continue to accrue interest held by Subsidiary Bank or transferred by
Subsidiary Bank to any Subsidiary of Borrower after the date hereof, (but
excluding all such loans and other assets that also are (A) reported as “covered
assets” in the applicable quarterly financial statements filed by Subsidiary
Bank with the appropriate Governmental Agency, (B) expressly guaranteed by a U.
S. government entity such as Ginnie Mae or any other similar organization and
(C) troubled debt restructurings (so long as the TDR continues to accrue
interest)), (ii) “Tangible Primary Capital” shall mean, as reported by
Subsidiary Bank on Schedule RC-R of its quarterly filing with the applicable
primary federal regulator, the total amount of (A) the equity capital, plus
(B) the Allowance for Loan Losses, minus (C) all intangibles and
(iii) “Allowance for Loan Losses” shall mean the amount of such balance sheet
account of Subsidiary Bank which, in all cases, shall be derived from the
quarterly reports filed with the applicable primary federal regulator and shall
be consistent with the financial information and reports contemplated in
Section 6 hereof.

 

7.4                               Reserves to Nonperforming Loans. Borrower
shall cause Subsidiary Bank to maintain, as of the last day of each calendar
quarter of Subsidiary Bank, a ratio of the Allowances for Loan Losses to
Nonperforming Loans (Allowance for Loan Losses divided by Nonperforming Loans)
of not less than 55%.  For purposes of this Agreement, “Nonperforming Loans”
shall mean the sum of all non-accrual loans and loans on which any payment is 90
or more days past due but which continue to accrue interest held by Subsidiary
Bank or transferred by Subsidiary Bank to any Subsidiary of Borrower after the
date hereof (but excluding all such loans that also are (i) reported as “covered
assets” in the applicable quarterly financial statements filed by Subsidiary
Bank with the appropriate Governmental Agency, (ii) expressly guaranteed by a U.
S. government entity such as Ginnie Mae or any other similar organization and
(iii) troubled debt restructurings (so long as the TDR continues to accrue
interest)) which, in all cases, shall be derived from the quarterly reports
filed with the applicable primary federal regulator and shall be consistent with
the financial information and reports contemplated in Section 6 hereof.

 

7.5                               Liquidity.  Any of Borrower, Parasol
Investment Management LLC or Catalyst Asset Holdings, LLC shall, in the
aggregate, own and maintain unencumbered Liquid Assets in an amount in excess of
$7,000,000 as measured as of the last day of each fiscal quarter of Borrower. 
For purposes of this Agreement, “Liquid Assets” shall mean the sum of all cash
balances (including proceeds from the Loan) and marketable securities held by
any of Borrower, Parasol Investment Management LLC or Catalyst Asset Holdings,
LLC in such balance sheet accounts which, in all cases, shall be derived from
the quarterly reports filed with the applicable primary federal regulator and
shall be consistent with the financial information and reports contemplated in
Section 6 hereof.

 

7.6                               Minimum Fixed Charge Coverage Ratio.  Borrower
shall maintain, as measured as of the last day of each fiscal quarter of
Borrower on a rolling four quarter basis, a

 

32

--------------------------------------------------------------------------------


 

Fixed Charge Coverage Ratio in an amount that equals or exceeds 1.25x (125%). 
For purposes of this Agreement, “Fixed Charge Coverage Ratio” shall mean with
respect to the applicable period, the sum of (a) net income of Borrower (on a
consolidated basis and excluding any impairment charges or losses that the
Borrower is required to recognize relating to the assets identified in
Section 7.6 to the Disclosure Schedule in connection with the effectiveness of
the “Volcker Rule” (Section 13 of the BHCA and the regulations promulgated
thereunder and referred to herein as the “Volcker Rule”)) plus (b) the amount of
any goodwill amortization expense and any other non-cash expense, plus (c) all
contractually due interest which sum shall be reduced by any dividends or
similar distributions declared or paid (without duplication), by Borrower, which
aggregate amount shall be divided by an amount equal to the sum of all
contractually due interest and principal amounts (including amounts due under
the Junior Indebtedness and assuming an imputed outstanding principal amount
equal to the Maximum Principal Amount  under the Loan and an amortization of
such amounts over a 12 year period) which, in all cases, shall be derived from
the quarterly reports filed with the applicable primary federal regulator and
shall be consistent with the financial information and reports contemplated in
Section 6 hereof.

 

8.                                      BORROWER’S DEFAULT.

 

8.1                               Borrower’s Defaults and Lender’s Remedies.

 

8.1.1                     Events of Default.  Regardless of whether Borrower has
given the required notice under Section 6.6, the occurrence of one or more of
the following will constitute a “Default” and each of the events described below
shall be an “Event of Default” under this Agreement:

 

8.1.1.1                                   Borrower fails to pay (a) any
principal on the Note when due, (b) any interest on the Note within 5 days after
the same becomes due, or (c) any other fees, charges, costs or expenses under
this Agreement or any other Transaction Document within 5 days after the same
becomes due (or, if no due date is provided therefore, 5 days after payment is
requested); or

 

8.1.1.2                                   Failure of Borrower or any Subsidiary
to perform or observe any agreement, instrument, term, provision, obligation,
condition, or covenant (other than any such failure that results in an Event of
Default as expressly provided in any other clause of this Section 8.1.1)
required to be performed or observed by Borrower or any Subsidiary hereunder or
under any other Transaction Document or under any other agreement with or in
favor of Lender or any Affiliate of Lender, and in each case such failure
continues uncured for a period of 30 days after written notice of failure to
perform or observe is given to Borrower by Lender; or

 

8.1.1.3                                   Any financial information, statement,
certificate, representation or warranty given to Lender by or concerning
Borrower in connection with entering into this Agreement or any other
Transaction Documents, or required to be furnished under the terms hereof or
thereof, proves untrue or misleading in any material respect (as determined by
Lender in the exercise of its reasonable judgment) as of the time when given and

 

33

--------------------------------------------------------------------------------


 

such untrue or misleading condition continues uncured for 30 days after written
notice thereof is given to Borrower by Lender; or

 

34

--------------------------------------------------------------------------------


 

8.1.1.4                                   Borrower defaults, or otherwise fails
to satisfy all of its obligations (except if each such default or failure to
satisfy any such obligation has been waived by the holder of such Indebtedness
in writing), under the terms of any document or instrument evidencing, governing
or securing any Material Indebtedness (other than the Loan) owing by Borrower to
any third party, in each case beyond any period of grace provided for in the
instrument or instruments evidencing such Indebtedness and after giving effect
to any forbearance arrangements relating thereto; or

 

8.1.1.5                                   Any “Event of Default” or “Default” as
defined under any of the Transaction Documents (other than this Agreement)
occurs and is continuing in each case beyond any period of grace provided for
therein, and such failure continues uncured 30 days after notice thereof from
Lender to Borrower; or

 

8.1.1.6                                   The wind-down or dissolution of
Borrower; or

 

8.1.1.7                                   The execution by Borrower of any
financing agreements or arrangements of any kind whatsoever relating to or
otherwise affecting all or any part of or interest in any Subsidiary Bank
Shares; or

 

8.1.1.8                                   Any order or decree is entered by any
court of competent jurisdiction directly or indirectly enjoining or prohibiting
Lender or Borrower from performing any of their obligations under this Agreement
or any of the other Transaction Documents, and such order or decree is not
vacated, and the proceedings out of which such order or decree arose are not
dismissed, within 60 days after the granting of such decree or order; or

 

8.1.1.9                                   The FRB, the Illinois DFPR, the FDIC
or other Governmental Agency charged with the regulation of depository
institutions: (a) issues to Borrower or Subsidiary Bank, or initiates any
action, suit or proceeding to obtain against, impose on or require from Borrower
or Subsidiary Bank, a memorandum of understanding, a cease and desist order or
similar regulatory order, the assessment of civil monetary penalties in excess
of $1,000,000, articles of agreement, a capital directive, a capital restoration
plan, any restrictions or limitations that prevent or as a practical matter
impair the payment of dividends or the payments of any Indebtedness by Borrower
or Subsidiary Bank, restrictions or limitations that make the payment of the
dividends by Borrower or Subsidiary Bank subject to prior regulatory notice or
approval, a notice or finding under Section 8(a) of the FDI Act, or any similar
enforcement action or proceeding; or (b) issues to any then current executive
officer or director of Borrower or Subsidiary Bank, or initiates any action,
suit or proceeding to obtain against, impose on or require from any such officer
or director, a cease and desist order or similar regulatory order, a removal
order or suspension order, or the assessment of civil monetary penalties in
excess of $10,000; or

 

8.1.1.10                            The filing of formal charges by any
Governmental Agency, including without limitation, the issuance of an
indictment, under a RICO Related Law against Borrower or Subsidiary Bank; or

 

35

--------------------------------------------------------------------------------


 

8.1.1.11                            Final judgment or judgments for the payment
of money in an amount in excess of $25,000,000 is or are outstanding against
Borrower or against any of its assets (except to the extent such judgment or
judgments are fully covered by (i) insurance pursuant to which the insurer has
not denied liability therefore or (ii) an indemnity from a Person that is not an
Affiliate of the Borrower and that the Lender, in its reasonable judgment, deems
to be credit worthy and where the payment terms of such indemnity are acceptable
to the Lender in its reasonable discretion), and any one of such judgments has
remained unpaid, unvacated, unbonded or unstayed by appeal or otherwise for a
period of 60 days from the date of its entry; or

 

8.1.1.12                            Subsidiary Bank is notified that it is
considered an institution in “troubled condition” within the meaning of 12
U.S.C. Section 1831i and the regulations promulgated thereunder, or if a
conservator or receiver is appointed for Subsidiary Bank; or

 

8.1.1.13                            Borrower or Subsidiary Bank becomes
insolvent or is unable to pay its debts as they mature; or makes an assignment
for the benefit of creditors or admits in writing its inability to pay its debts
as they mature; or suspends transaction of its usual business; or if a trustee,
conservator or receiver of any substantial part of the assets of Borrower or
Subsidiary Bank is applied for or appointed; or

 

8.1.1.14                            Any proceedings involving Borrower or
Subsidiary Bank are commenced by or against Borrower or Subsidiary Bank under
any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law or statute of the federal government or any state
government, or an order shall be entered approving the petition in such
proceedings and, only if such proceedings are commenced without the application,
approval or consent of Borrower or Subsidiary Bank, such proceedings or order
approving the petition continues undismissed or unstayed for 30 consecutive
days; or

 

8.1.1.15                            Borrower applies for, consents to or
acquiesces in the appointment of a trustee, receiver, conservator or liquidator
for itself under Chapter 7 or Chapter 11 of the Bankruptcy Code (the “Code
Provisions”), or in the absence of such application, consent or acquiescence, a
trustee, conservator, receiver or liquidator is appointed for Borrower under the
Code Provisions, or any bankruptcy, reorganization, debt arrangement or other
proceeding or any dissolution, liquidation, or conservatorship proceeding is
instituted by or against Borrower under the Code Provisions, or if Borrower is
enjoined, restrained or in any way prevented from conducting all or any material
part of its business under the Code Provisions; or

 

8.1.1.16                            Subsidiary Bank applies for, consents to or
acquiesces in the appointment of a receiver for itself, or in the absence of
such application, consent or acquiescence, a receiver is appointed for
Subsidiary Bank; or

 

8.1.1.17                            The capital stock of any Subsidiary is
attached, seized, subjected to a writ of distress warrant, or is levied upon or
becomes subject to any lien, claim, security interest or other encumbrance of
any kind, or comes within the possession of any receiver, trustee, custodian or
assignee for the benefit of creditors.

 

36

--------------------------------------------------------------------------------


 

8.1.2                     Lender’s Remedies.  Upon the occurrence of any Event
of Default, Lender shall have the right, if such Event of Default shall then be
continuing, in addition to all the remedies conferred upon Lender by law or
equity or the terms of any Transaction Document, to do any or all of the
following, concurrently or successively, without notice to Borrower except as
required in Sections 8.1.1, and 8.1.2.1; provided, however, upon the occurrence
of an Event of Default identified in any of Sections 8.1.1.14  through 8.1.1.16,
the unpaid principal amount under the Loan, all interest and all other amounts
outstanding under this Agreement or any other Transaction Document shall
automatically become due and payable without further act of Lender:

 

8.1.2.1           upon five (5) Business Days prior written notice, declare the
Note to be, and it shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the Note to the
contrary notwithstanding; or

 

8.1.2.2           Terminate Lender’s obligations under this Agreement to extend
credit of any kind or to make any disbursement, whereupon the commitment and
obligation of Lender to extend credit or to make disbursements hereunder shall
terminate.

 

8.2                               Protective Advances.  If an Event of Default
occurs, Lender may (but shall in no event be required to) cure any such Event of
Default and any amounts expended by Lender in so doing, as determined by Lender
in its sole and absolute discretion, shall (a) be deemed advanced by Lender
under an obligation to do so regardless of the identity of the person or persons
to whom such funds are furnished, (b) constitute additional advances hereunder,
the payment of which is additional indebtedness evidenced by the Note, and
(c) become due and owing, at Lender’s demand, with interest accruing from the
date of disbursement thereof until fully paid at the Default Rate.

 

8.3                               Other Remedies.  Nothing in this Article 8 is
intended to restrict Lender’s rights under any of the other Transaction
Documents, other related documents, or at law or in equity, and Lender may
exercise such rights and remedies as and when they are available.

 

8.4                               No Lender Liability.  To the extent permitted
by law, Lender shall have no liability for any loss, damage, injury, cost or
expense resulting from any action or omission by it, or any of its
representatives, which was taken, omitted or made in good faith.

 

8.5                               Lender’s Fees and Expenses.  In case of any
Event of Default hereunder, Borrower shall pay Lender’s reasonable out-of-pocket
fees and expenses including, without limitation, reasonable out-of-pocket
attorneys’ fees and expenses (other than in-house legal counsel of Lender), in
connection with the enforcement of this Agreement or any of the other
Transaction Documents or other related documents.

 

9.                                      MISCELLANEOUS.

 

9.1                               Indemnification.  Borrower shall indemnify,
defend and hold Lender and its Affiliates (including their respective officers,
directors, agents and employees) harmless from and against any and all losses,
liabilities, obligations, penalties, claims, fines, demands, litigation,
defenses, costs, judgments, suits, proceedings, actual damages, disbursements or
expenses of any kind or nature whatsoever (including, without limitation,
reasonable-of-pocket attorneys’ fees

 

37

--------------------------------------------------------------------------------


 

and expenses) which may at any time be either directly or indirectly imposed
upon, incurred by or asserted or awarded against Lender or any of Lender’s
Affiliates in connection with, arising from or relating to Borrower’s breach of
any covenant, obligation, agreement, representation or warranty set forth in
this Agreement or any other Transaction Document, or arising from or relating to
any willful misconduct by Borrower, except to the extent Borrower establishes
that the loss, liability, obligations, penalty, claim, fine, demand, litigation,
defense, cost, judgment, suit, proceeding, damage, disbursement or expense arose
solely by reason of Lender’s or any of Lender’s Affiliates’ willful misconduct
or gross negligence.

 

9.2                               Assignment and Participation.  Lender may
pledge or otherwise hypothecate all or any portion of this Agreement or grant
participations herein (provided Lender acts as agent for any participants,
except as provided below) or in any of its rights and security hereunder to an
Eligible Assignee; provided, that in the absence of an Event of Default, Lender
shall not grant such a participation to an Eligible Assignee (other than an
Affiliate of Lender) without Borrower’s consent, which consent shall not
unreasonably be withheld or delayed.  Lender may also assign all or any part of
the Loan and Lender’s obligations in connection therewith to one or more
Eligible Assignees; provided, that in the absence of an Event of Default, Lender
shall not assign all or a portion of its Loan to an Eligible Assignee (other
than an Affiliate of Lender) without Borrower’s consent, which consent shall not
unreasonably be withheld or delayed.  Lender shall notify Borrower in advance of
the identity of any proposed Eligible Assignee.  With respect to assignments
(and not participations) of this Agreement or any of the rights hereunder, upon
delivery to (and in the absence of an Event of Default, the consent of Borrower
contemplated above, which consent shall not unreasonably be withheld or delayed)
Borrower of an executed copy of the Eligible Assignee’s assignment and
acceptance (a) each such Eligible Assignee shall be deemed to be a party hereto
and, to the extent that rights and obligations hereunder have been assigned and
delegated to such Eligible Assignee, such Eligible Assignee shall have the
rights and obligations of Lender hereunder and under the other Transaction
Documents and other related documents (b) Lender, to the extent that rights and
obligations hereunder have been assigned and delegated by it, shall be released
from its obligations hereunder and under the other Transaction Documents
(including, without limitation, the obligation to fund the Eligible Assignee’s
share of the Loan) and other related documents.  Within five Business Days after
receipt of a copy of the executed assignment and acceptance document, Borrower
shall execute and deliver to Lender a new promissory note, as applicable (for
delivery to the relevant Eligible Assignee), in the form of Exhibit A hereto but
substituting Eligible Assignee’s name and evidencing such Eligible Assignee’s
assigned portion of the Loan and a replacement promissory note, as applicable,
in the principal amount of the Loan retained by Lender (such promissory note to
be in exchange for, but not in payment of, the promissory note then held by
Lender).  The replacement promissory note shall be dated the date of the
predecessor promissory note.  Lender shall mark the predecessor promissory note
“exchanged” and deliver it to Borrower.  Accrued interest on that part of the
predecessor promissory note evidenced by the new promissory note held by the
Eligible Assignee, and accrued fees, shall be paid as provided in the assignment
agreement between Lender and to the Eligible Assignee.  Accrued interest on that
part of the predecessor promissory note evidenced by the replacement promissory
note held by Lender shall be paid to Lender.  Accrued interest and accrued fees
shall be so apportioned between the promissory note and paid at the same time or
times provided in the predecessor promissory note and in this Agreement. 
Borrower authorizes Lender to disclose to any prospective Eligible Assignee any
financial or other information pertaining to Borrower or

 

38

--------------------------------------------------------------------------------


 

the Loan subject to standard confidentiality provisions and Lender’s obligations
of confidentiality set forth in Section 9.18.  Anything in this Agreement to the
contrary notwithstanding, and without the need to comply with any of the formal
or procedural requirements of this Agreement, including this Section 9.2, Lender
may at any time and from time to time pledge and assign all or any portion of
its rights under all or any of the Transaction Documents and other related
documents to a Federal Reserve Bank; provided that no such pledge or assignment
shall release Lender from its obligations thereunder.

 

9.3                               Prohibition on Assignment.  Borrower shall not
assign or attempt to assign its rights under this Agreement, either voluntarily
or, except to the extent permitted by the terms of Section 5.2.1 of this
Agreement, by operation of law.

 

9.4                               Time of the Essence.  Time is of the essence
of this Agreement.

 

9.5                               No Waiver.  No waiver of any term, provision,
condition, covenant or agreement herein contained shall be effective unless set
forth in a writing signed by Lender, and any such waiver shall be effective only
to the extent set forth in such writing.  No failure to exercise or delay in
exercising, by Lender or any holder of the Note, of any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege preclude any other or further
exercise thereof, or the exercise of any other right or remedy provided by law. 
The rights and remedies provided in this Agreement are cumulative and not
exclusive of any right or remedy provided by law or equity.  No notice or demand
on Borrower in any case shall, in itself, entitle Borrower to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of Lender to any other or further action in any
circumstances without notice or demand.  No consent or waiver, expressed or
implied, by Lender to or of any breach or default by Borrower in the performance
of its obligations hereunder shall be deemed or construed to be a consent or
waiver to or of any other breach or default in the performance of the same or
any other obligations of Borrower hereunder.  Failure on the part of Lender to
complain of any acts or failure to act or to declare a Default or an Event of
Default, irrespective of how long such failure continues, shall not constitute a
waiver by Lender of its rights hereunder or impair any rights, powers or
remedies on account of any breach or default by Borrower.

 

9.6                               Severability.  Any provision of this Agreement
which is unenforceable or invalid or contrary to law, or the inclusion of which
would adversely affect the validity, legality or enforcement of this Agreement,
shall be of no effect and, in such case, all the remaining terms and provisions
of this Agreement shall subsist and be fully effective according to the tenor of
this Agreement the same as though any such invalid portion had never been
included herein.  Notwithstanding any of the foregoing to the contrary, if any
provisions of this Agreement or the application thereof are held invalid or
unenforceable only as to particular persons or situations, the remainder of this
Agreement, and the application of such provision to persons or situations other
than those to which it shall have been held invalid or unenforceable, shall not
be affected thereby, but shall continue valid and enforceable to the fullest
extent permitted by law.

 

9.7                               Usury; Revival of Liabilities.  All agreements
between Borrower and Lender (including, without limitation, this Agreement and
any other Transaction Documents) are expressly limited so that in no event
whatsoever shall the amount paid or agreed to be paid to

 

39

--------------------------------------------------------------------------------


 

Lender exceed the highest lawful rate of interest permissible under the laws of
the State of Illinois.  If, from any circumstances whatsoever, fulfillment of
any provision hereof or of any other Transaction Documents, at the time
performance of such provision shall be due, shall involve exceeding the limit of
validity prescribed by law which a court of competent jurisdiction may deem
applicable hereto, then, ipso facto, the obligation to be fulfilled shall be
reduced to the highest lawful rate of interest permissible under the laws of the
State of Illinois, and if for any reason whatsoever, Lender shall ever receive
as interest an amount which would be deemed unlawful, such interest shall be
applied to the payment of the last maturing installment or installments of the
indebtedness to Lender (whether or not then due and payable) and not to the
payment of interest.  To the extent that Lender received any payment on account
of Borrower’s Liabilities and any such payment(s) and/or proceeds or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, subordinated and/or required to be repaid to a trustee, receiver or
any other Person under any bankruptcy act, state or federal law, common law or
equitable cause, then to the extent of such payment(s) or proceeds received,
Borrower’s Liabilities or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment(s) and/or proceeds had
not been received by Lender and applied on account of Borrower’s Liabilities;
provided, however, if Lender successfully contests any such invalidation,
declaration, set aside, subordination or other order to pay any such payment
and/or proceeds to any third party, the revived Borrower’s Liabilities shall be
deemed satisfied.

 

9.8                               Notices and Electronic Communications.  Any
notice which either party hereto may be required or may desire to give hereunder
shall be deemed to have been given if in writing and if delivered personally, or
if mailed, postage prepaid, by United States registered or certified mail,
return receipt requested, or if delivered by a responsible overnight courier,
addressed:

 

if to Borrower:

 

First Midwest Bancorp, Inc.
One  Pearce Place, Suite 1500
Itasca, Illinois 60143-9768
Attn:  Nicholas J. Chulos, Executive Vice President,
                                                Corporate Secretary and General
Counsel
Telephone No.:  (630) 875-7345
Fax No.:  (630) 875-647-7038
E-Mail Address: nick.chulos@firstmidwest.com

With a copy to:

 

Chapman and Cutler LLP

111 West Monroe Street

Chicago, Illinois  60603

Attn:  Mark R. O’Meara, Esq.

Telephone No.:  (312) 845-3885

Fax No.:  (312) 516-1885

 

40

--------------------------------------------------------------------------------


 

E-Mail Address: momeara@chapman.com



if to
Lender:                                                                            
U.S. Bank National Association
Depository Financial Institution Group
5065 Wooster Road, CN-OH-L2CB

Cincinnati, Ohio 45226-2326
Attn:  Amie Staggs, Account Administrator
Telephone No.:  (513) 277-5450
Fax No.:  (513) 277-5364
E-Mail Address: amie.staggs@usbank.com
 
With a copy to:

U.S. Bank National Association
209 South LaSalle Street, Suite 501
Chicago, Illinois  60604
Attn:  Peter G. Caligiuri, Vice President
Telephone No.:  (312) 325-8744
E-Mail Address: peter.caligiuri@usbank.com



And to:



Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois  60654
Attn:  Edwin S. del Hierro, P.C.
Telephone No.:  (312) 862-3222
Fax No.:  (312) 862-2200
E-Mail Address: ed.delhierro@kirkland.com

 

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice, provided that no change in address shall be effective
until seven days after being given to the other party in the manner provided for
above.  Any notice given in accordance with the foregoing shall be deemed given
when delivered personally or, if mailed, five Business Days after it shall have
been deposited in the United States mails as aforesaid or, if sent by overnight
courier, the Business Day following the date of delivery to such courier. 
Notices and other communications to Lender hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by Lender.  Either Lender or Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  Unless Lender otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other

 

41

--------------------------------------------------------------------------------


 

communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefore.

 

9.9                               Successors and Assigns.  This Agreement shall
inure to the benefit of the parties and their respective permitted successors
and assigns except that, unless Lender consents in writing, no assignment made
by Borrower in violation of this Agreement shall confer any rights on any
assignee of Borrower.

 

9.10                        No Joint Venture.  Nothing contained herein or in
any document executed pursuant hereto and no action or inaction whatsoever on
the part of Lender, shall be deemed to make Lender a partner or joint venturer
with Borrower.

 

9.11                        Brokerage Commissions.  Lender and Borrower each
represent and warrant to the other that they have not dealt with any brokers or
finders to whom a brokerage commission or finders fee is due in connection with
the Loan.  Each of Lender and Borrower hereby indemnifies and holds harmless the
other from all loss, cost and expenses (including reasonable attorneys’ fees and
expenses) arising out of a breach of its representation and warranty set forth
in this Section 9.11.  The provisions of this Section 9.11 shall survive the
Closing and the termination of this Agreement.

 

9.12                        Publicity.  Neither party shall publicize the Loan
without the prior written consent of the other, which consent shall not be
unreasonably withheld, conditioned or delayed, except to the extent such
disclosure is required by law. Borrower expressly consents to any announcement
or reference to this transaction by Lender in ordinary course internal
announcements or up to two tombstones.  In addition, Lender expressly consents
to any filing with the SEC by Borrower relating to this Agreement, the other
Transaction Documents and the transactions contemplated herein and therein,
which such filing may include this Agreement as an exhibit.

 

9.13                        Documentation.  All documents and other matters
required by any of the provisions of this Agreement to be submitted or furnished
to Lender shall be in form and substance satisfactory to Lender.

 

9.14                        Additional Assurances; Right of Set-off.  Borrower
agrees that, at any time or from time to time, upon the written request of
Lender, it will execute all such further documents and do all such other acts
and things as Lender may reasonably request to effectuate the transaction herein
contemplated.  If any Default or Event of Default shall have occurred and be
continuing, Lender is hereby authorized at any time and from time to time to
set-off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and any and all other indebtedness at any
time owing by Lender to or for the credit or the account of Borrower against any
and all of Borrower’s Liabilities or obligations  irrespective of whether or not
Lender shall have made any demand hereunder or thereunder.  Lender agrees
promptly to notify Borrower after any such set-off and application made by
Lender; provided,

 

42

--------------------------------------------------------------------------------


 

however, that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of Lender under this Section 9.14 are
in addition to any other rights and remedies (including, without limitation,
other rights of set-off) which Lender may have. Nothing contained in this
Agreement or any other Transaction Document shall impair the right of Lender to
exercise any right of set-off or counterclaim it may have against Borrower and
to apply the amount subject to such exercise to the payment of indebtedness of
Borrower unrelated to this Agreement or the other Transaction Documents.

 

9.15                        Entire Agreement.  This Agreement, the Note, the
Disclosure Schedule and Exhibits hereto constitute the entire agreement between
the parties hereto with respect to the subject matter hereof and may not be
modified or amended in any manner other than by supplemental written agreement
executed by the parties hereto.  Neither party, in entering into this Agreement,
has relied upon any representation, warranty, covenant, condition or other term
that is not set forth in this Agreement.

 

9.16                        Choice of Law, Jurisdiction and Venue.

 

9.16.1              GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.

 

9.16.2              SUBMISSION TO JURISDICTION.  EACH OF BORROWER AND LENDER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS LOCATED
IN             CHICAGO, ILLINOIS AND OF THE UNITED STATES DISTRICT COURT OF THE
NORTHERN DISTRICT OF ILLINOIS, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH ILLINOIS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER TRANSACTION DOCUMENT
SHALL AFFECT ANY RIGHT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT
AGAINST THE OTHER PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

9.16.3              WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT IN

 

43

--------------------------------------------------------------------------------


 

ANY COURT REFERRED TO IN SECTION 9.16.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

9.16.4              SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.8. 
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

9.17                        No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Transaction Document), Borrower acknowledges and agrees that: (a) (i) the
arranging and other services regarding this Agreement provided by Lender are
arm’s-length commercial transactions between Borrower  and its Affiliates, on
the one hand, Lender on the other hand, (ii) Borrower  has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate and (iii) Borrower  is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Transaction Documents; (b) (i) Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrower or any of its Affiliates, or any other Person and
(ii) Lender does not have any obligation to Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Transaction Documents; and
(c) Lender and its respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of Borrower and its
Affiliates, and Lender has no obligation to disclose any of such interests to
Borrower or its Affiliates.  To the fullest extent permitted by law, Borrower
hereby waives and releases any claims that it may have against Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

9.18                        Confidentiality.  The Lender agrees to hold any
confidential or nonpublic information it may receive from the Borrower or any of
its Subsidiaries in connection with this Agreement in confidence and shall not
disclose such information to any third party, except for disclosure (i) to the
Lender’s Affiliates, and any director, officer or employee of the Lender or such
Affiliates, who need to know such information, (ii) to legal counsel,
accountants and other professional advisors to the Lender who are subject to
obligations of confidentiality to the Lender, (iii) to participants, assignees,
potential participants and potential assignees, as permitted by this Agreement,
who agree to be bound by a confidentiality agreement substantially similar to
this covenant, (iv) to any regulatory agency or authority having jurisdiction
over the Lender or its Affiliates, (v) to any third party as requested pursuant
to or as required by applicable law, rule or regulation, (vi) in connection with
any legal proceeding to which the Lender is a party, (vii) pursuant to a valid
subpoena or court order, (viii) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Transaction Document or the enforcement of rights hereunder or thereunder,
and (ix) to the extent such information was (a) in the public domain, other than
through action by the Lender (or

 

44

--------------------------------------------------------------------------------


 

any of its Affiliates or any director, officer or employee of the Lender or such
Affiliate) in breach of this Section, prior to the disclosure of such
information by the Borrower or any Subsidiary to the Lender, (b) known to the
Lender at the time of disclosure of such information and the source of such
information was not known by the Lender to be bound by an obligation of
confidentiality to the Borrower or any Subsidiary, or (c) received by the Lender
in good faith from a third party who was not known to the Lender to be bound by
an obligation of confidentiality to the Borrower or any Subsidiary.  In
addition, the Lender shall not use any of such confidential or nonpublic
information to compete against the Borrower or any of its Subsidiaries.  The
Lender’s obligations under this Section 9.18 shall be in addition to, and not in
lieu of, any other obligations or requirements of confidentiality under any
applicable law, rule, regulation or otherwise.

 

9.19                        No Third Party Beneficiary.  This Agreement is made
for the sole benefit of Borrower and Lender, and no other person shall be deemed
to have any privity of contract hereunder nor any right to rely hereon to any
extent or for any purpose whatsoever, nor shall any other person have any right
of action of any kind hereon or be deemed to be a third party beneficiary
hereunder.

 

9.20                        Legal Tender of United States.  All payments
hereunder shall be made in coin or currency which at the time of payment is
legal tender in the United States of America for public and private debts.

 

9.21                        Captions; Counterparts.  Captions contained in this
Agreement in no way define, limit or extend the scope or intent of their
respective provisions.  This Agreement may be executed by facsimile and in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

 

9.22                        Knowledge; Discretion.  All references herein to
Borrower’s best knowledge or to Borrower’s knowledge shall be deemed to mean the
knowledge of chief executive officer, president, chief financial officer,
general counsel and chief credit officer of the Borrower and the Subsidiary Bank
based on commercially reasonable inquiry.  Unless specified to the contrary
herein, all references herein to an exercise of discretion or judgment by
Lender, to the making of a determination or designation by Lender, to the
application of Lender’s discretion or opinion, to the granting or withholding of
Lender’s consent or approval, to the consideration of whether a matter or thing
is satisfactory or acceptable to Lender, or otherwise involving the decision
making of Lender, shall be deemed to mean that Lender shall decide unilaterally
using its sole and absolute discretion or judgment.

 

9.23                        WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NEITHER PARTY SHALL ASSERT, AND EACH
PARTY HEREBY WAIVES, ANY CLAIM AGAINST THE OTHER PARTY, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR

 

45

--------------------------------------------------------------------------------


 

THEREBY, ANY LOAN OR THE USE OF THE PROCEEDS THEREOF.  NO PARTY HERETO SHALL BE
LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY
INFORMATION OR OTHER MATERIALS DISTRIBUTED TO SUCH UNINTENDED RECIPIENTS BY SUCH
PARTY THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION
SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OTHER THAN FOR DIRECT OR ACTUAL
DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH PARTY
AS DETERMINED BY A FINAL AND NONAPPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION.

 

9.24                        WAIVER OF RIGHT TO JURY TRIAL.  EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES (TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW) ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH THIS AGREEMENT, THE NOTE OR ANY
OF THE OTHER TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF
BORROWER OR LENDER.  BORROWER ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED IN THE
SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS DISCUSSED THIS WAIVER
WITH SUCH LEGAL COUNSEL.  BORROWER FURTHER ACKNOWLEDGES THAT (a) IT HAS READ AND
UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (b) THIS WAIVER HAS
BEEN REVIEWED BY BORROWER AND BORROWER’S COUNSEL AND IS A MATERIAL INDUCEMENT
FOR LENDER TO ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS,
(c) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS
IF FULLY INCORPORATED THEREIN AND (d) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER.

 

[Remainder of Page Intentionally Left Blank]

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
executed by their duly authorized representatives as of the date first above
written.

 

 

FIRST MIDWEST BANCORP, INC.

 

 

 

 

 

By:

/s/ Michael L. Scudder

 

 

Name:
Title:

Michael L. Scudder
President and Chief Executive Officer

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Peter Caligiuri

 

 

Name:
Title:

Peter G. Caligiuri
Vice President

 

S-1

--------------------------------------------------------------------------------